Exhibit 10.4


CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.
[REDACTED] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST  FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.



 
 
 
AB FLEETCO SAS
AS FRENCH FLEETCO
AVIS LOCATION DE VOITURES SAS
AS FRENCH SERVICER
AND
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
AS FLEETCO SECURITY AGENT
 
 
 
 
FRENCH SERVICING AGREEMENT
 
 
 
 






64645-3-15653-v0.23
 
70-40524113




--------------------------------------------------------------------------------

 




CONTENTS
Clause
Page
 
1.    
Definitions
3
 
2.    
Principles of Interpretation
3
 
3.    
Common Terms
4
 
4.    
Appointment of French Servicer
5
 
5.    
Outsourcing
6
 
6.    
Grant of Powers of Attorney
7
 
7.    
Liability and Force Majeure
8
 
8.    
French Servicer Representations and Warranties
10
 
9.    
French Servicer Covenants
10
 
10.    
French Servicer Fees
13
 
11.    
Costs and Expenses
13
 
12.    
Payment Mechanics
13
 
13.    
Servicer Termination Events
15
 
14.    
Obligations of French Servicer after Termination
16
 
15.    
Entire Agreement
18
 
16.    
Further Assurance
18
 
17.    
FleetCo Security Agent Party to Agreement
19
 
18.    
Change of FleetCo Security Agent
19
 
19.    
Services Non-Exclusive
19
 
20.    
No Partnership
19
 
21.    
Assignment and Subcontracting
20
 
22.    
Continuation Of Obligations
20
 
23.    
Obligations as Corporate Obligations
20
 
24.    
Time of the Essence
21
 
25.    
Value Added Tax and Stamp Taxes
21
 
26.    
Insufficient Recoveries
22
 
27.    
Amendment
22
 
28.    
Governing Law
22
 
29.    
Jurisdiction
22
 
30.    
Governing Language
22
 
31.    
Execution
22
 
 
Schedule 1 Services
24
 
 
Schedule 2 Conditions Precedent
43
 
 
Schedule 3 Form of Designation Certificate
44



THIS AGREEMENT is made on 21 May 2014
BETWEEN:
(1)
AB FLEETCO SAS, a private stock company with limited liability (société par
actions simplifiée) incorporated under the laws of France, with registered
address at 21, place de l'Hôtel Dieu, 60000 Beauvais and registered with the
trade and companies registry of Beauvais under number 799 383 997 (the "French
FleetCo");


 
1
 




--------------------------------------------------------------------------------

 




(1)
AVIS LOCATION DE VOITURES SAS, a private stock company with limited liability
(société par actions simplifiée) incorporated under the laws of France, with
registered address at 5-6, Place de l'Iris, Tour Manhattan, 92400 Courbevoie and
registered with the trade and companies registry of Nanterre under number 652
023 961 (the "French Servicer"); and

(2)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a bank incorporated pursuant to
the laws of France with registered office at 9 quai du Président Paul Doumer,
92920 Paris, la Défense Cedex, France, registered with the Registre du Commerce
et des Sociétés de Nanterre with number 304.187.701, in its capacity as security
agent for the French FleetCo Secured Creditors (the "FleetCo Security Agent").

INTRODUCTION:
(A)
The French Servicer carries on the business of operating a vehicle rental
business in France.

(B)
French FleetCo owns or will own Vehicles and lease them to Avis Location de
Voitures SAS, in its capacity as lessee under the French Master Lease Agreement.

(C)
The French Servicer has agreed to act as servicer to assist French FleetCo in
relation to certain administrative services in respect of, amongst other things,
the Vehicles, in accordance with the terms of this French servicing agreement
(the "Agreement").

(D)
French FleetCo will also enter into a French Vehicle Pledge Agreement and a
French Third Party Holding Agreement in relation to the French Vehicle Pledge
Agreement in order to secure its obligations in relation to the French Vehicle
Fleet in favour of the French FleetCo Secured Creditors.

THE PARTIES AGREE as follows:

 
2
 




--------------------------------------------------------------------------------

 




SECTION A
DEFINITIONS AND PRINCIPLES OF INTERPRETATION
1.
DEFINITIONS

1.1
Definitions

1.1.1
UNLESS OTHERWISE DEFINED IN THIS AGREEMENT OR THE CONTEXT REQUIRES OTHERWISE,
CAPITALISED WORDS AND EXPRESSIONS USED IN THIS AGREEMENT HAVE THE MEANINGS
ASCRIBED TO THEM IN THE MASTER DEFINITIONS AGREEMENT DATED 5 MARCH 2013 TO WHICH
THE PARTIES HERETO ACCEDED ON OR ABOUT THE DATE HEREOF (THE "MASTER DEFINITIONS
AGREEMENT") (AS THE SAME MAY BE AMENDED, VARIED OR SUPPLEMENTED FROM TIME TO
TIME) AND SHALL BE GOVERNED BY FRENCH LAW WHEN USED IN THIS AGREEMENT.

1.1.2
IF THERE IS ANY INCONSISTENCY BETWEEN THE DEFINITIONS GIVEN IN THIS AGREEMENT
AND THOSE GIVEN IN THE MASTER DEFINITIONS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE DEFINITIONS SET OUT IN THIS AGREEMENT WILL PREVAIL.

2.
PRINCIPLES OF INTERPRETATION

2.1
Construction of words

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full
herein.
2.2
Meaning of "to ensure" or "to procure"

In this Agreement, where there is a reference to the giving of notices,
performing of calculations, provision of documents, making of determinations and
other administrative activities, in each case, to be carried out "to ensure" or
"to procure" the compliance with or performance of certain terms in certain
agreements, any such reference means the giving of all such notices, the making
of all such calculations, the provision of all such documents, the making of all
such determinations and all such other administrative activities as are required
by the terms of such agreements to make such compliance or performance possible.
2.3
Meaning of "to arrange"

Where this Agreement states that the French Servicer is "to arrange" for a
payment to be made, or other obligations to be performed, to or by French
FleetCo or any other person, the French Servicer (unless expressly provided
otherwise) shall be obliged to use best endeavours (obligation de moyens) to
make all the necessary arrangements within the French Servicer's control
required on the part of French FleetCo and/or of itself to facilitate such
payment or performance and to the extent that it has done so shall have
discharged its obligation "to arrange" for the relevant payment to be made or
other

 
3
 




--------------------------------------------------------------------------------

 




obligation to be performed and shall not be liable as primary debtor,
indemnitor, guarantor or otherwise as surety, in respect of such payment or
other obligations.
2.4
Meaning of "to assist" and "will assist"

Where this Agreement states that the French Servicer is "to assist" in a payment
being made, or other obligations being performed, by French FleetCo or any other
person, the French Servicer (unless expressly provided otherwise) shall be
obliged to use best endeavours (obligation de moyens) to make all the necessary
arrangements within the French Servicer's control required on the part of French
FleetCo and/or of itself to assist in facilitating such payment or performance
and to the extent that it has done so shall have discharged its obligation "to
assist" for the relevant payment to be made or other obligation to be performed
and shall not be liable as primary debtor, indemnitor, guarantor or otherwise as
surety, in respect of such payment or other obligations.
2.5
Construction of "Lessee"

In this Agreement, any reference to the "Lessee" shall be deemed to be a
reference to Avis Location de Voitures SAS acting as lessee under the French
Master Lease Agreement.
2.6
French Servicer not regarded as payer

In this Agreement, the French Servicer shall not be regarded as the "payer"
merely by reason of it making necessary arrangements within the French
Servicer's control for the transmission or payment of funds.
2.7
Prevalence of French Third Party Holding Agreement

Each of French FleetCo and the French Servicer agrees that the role of the
French Servicer as French third party holder shall prevail over the role of the
same as French Servicer and that the terms of the French Third Party Holding
Agreement shall prevail over the terms of this Agreement in the event of any
conflict or discrepancy arising between them.
3.
COMMON TERMS

3.1
Incorporation of Common Terms

The Common Terms apply to this Agreement and shall be binding on the parties to
this Agreement as if set out in full in this Agreement.
3.2
Conflict with Common Terms

If there is any conflict between the Common Terms as incorporated by reference
into this Agreement and the other provisions of this Agreement, the provisions
of the incorporated Common Terms shall prevail to the fullest extent permitted
by applicable law. For the purpose of this Agreement the Common Terms shall be
governed, read and construed in accordance with French law.

 
4
 




--------------------------------------------------------------------------------

 




SECTION B
APPOINTMENT AND DELEGATION
4.
APPOINTMENT OF FRENCH SERVICER

4.1
Provision of services

4.1.1
OFFER OF SERVICE

(a)
THE FRENCH SERVICER OFFERS TO PROVIDE FRENCH FLEETCO WITH THE SERVICES DESCRIBED
IN THIS AGREEMENT, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND, SUBJECT
TO THE FULFILMENT OF THE CONDITIONS SET OUT IN CLAUSE 4.2 (CONDITIONS
PRECEDENT), FRENCH FLEETCO ACCEPTS SUCH OFFER.

(b)
THE FRENCH SERVICER WILL ASSIST FRENCH FLEETCO WITH FRENCH FLEETCO'S CORPORATE
ADMINISTRATION, CASH MANAGEMENT AND VEHICLE FLEET MANAGEMENT AND SUPERVISION AS
DESCRIBED IN SCHEDULE 1 (SERVICES), SUBJECT ALWAYS TO THE FOLLOWING:

(i)
THE ULTIMATE RESPONSIBILITY FOR THE CONDUCT OF THE BUSINESS AND THE LEGAL
REPRESENTATION OF FRENCH FLEETCO SHALL ALWAYS BE VESTED IN AND REMAIN WITH
FRENCH FLEETCO'S LEGAL REPRESENTATIVES;

(ii)
AS FAR AS THE MANAGEMENT AND ADMINISTRATION OF FRENCH FLEETCO IS CONCERNED, THE
SERVICES SHALL EXCLUSIVELY BE OF PREPARATORY, AND ANCILLARY NATURE, AND THE
FRENCH SERVICER SHALL HAVE NO INDEPENDENT DECISION MAKING POWER IN CONNECTION
THEREWITH;

(iii)
ANY SERVICE WILL REMAIN SUBJECT TO THE SUPERVISION, CONTROL AND FINAL DECISION
OF FRENCH FLEETCO'S LEGAL REPRESENTATIVES;

(iv)
FRENCH FLEETCO WILL ALWAYS BE REPRESENTED BY ITS LEGAL REPRESENTATIVES
PERSONALLY, UNLESS IT GRANTS TO THE FRENCH SERVICER LIMITED PROXIES HEREUNDER OR
UNDER SEPARATE DOCUMENTS, IN CONNECTION WITH SPECIFIC MATTERS;

(v)
THE FRENCH SERVICER WILL AT ALL TIMES REMAIN SOLELY RESPONSIBLE FOR, AND
EXERCISE FULL SUPERVISION AND CONTROL OVER ITS EMPLOYEES WHILE THE SAME WILL
PERFORM THE OBLIGATIONS OF THE FRENCH SERVICER HEREUNDER; AND


 
5
 




--------------------------------------------------------------------------------

 




(vi)
FRENCH FLEETCO (ACTING THROUGH ITS LEGAL REPRESENTATIVES OR OTHER AUTHORISED
AGENT) WILL HAVE NO RIGHT OF SUPERVISION OR CONTROL OVER THE WORK TO BE
PERFORMED BY THE FRENCH SERVICER’S EMPLOYEES (OR BY ANY SUB–CONTRACTOR'S
EMPLOYEES) WHILE THE SAME WILL PERFORM THE OBLIGATIONS OF THE FRENCH SERVICER
(OR OF ANY SUB–CONTRACTOR) HEREUNDER.

4.1.2
CHARACTERISATION

(a)
THE RELATIONSHIP BETWEEN THE PARTIES IS THAT OF A SERVICE PROVIDER AND CLIENT
ONLY.

(b)
NOTHING IN THIS AGREEMENT SHALL CONSTITUTE NOR DEEM TO CONSTITUTE THE SERVICER
AN AGENT (MANDATAIRE OR AGENT COMMERCIAL (PROVIDED THAT IF NOTWITHSTANDING THE
FOREGOING ANY STATUTORY PROVISIONS RELATING TO COMMERCIAL AGENCY MAY BECOME
APPLICABLE, THE PARTIES HEREBY EXPRESSLY WAIVE THEIR APPLICATION)),
LOCATAIRE–GÉRANT OF THE BUSINESS (FONDS DE COMMERCE) OF FRENCH FLEETCO.

(c)
WITHOUT PREJUDICE TO THE FOREGOING, FRENCH FLEETCO MAY, IN ADDITION TO THE
FRENCH SERVICER'S SERVICES, BUT IN LIMITED CIRCUMSTANCES, PROVIDE FOR SPECIAL
MANDATES (MANDATS SPÉCIAUX) TO BE GRANTED IN CONNECTION WITH SPECIFIC MATTERS
UNDER WHICH THE FRENCH SERVICER SHALL ACT ONLY UPON THE INSTRUCTIONS OF FRENCH
FLEETCO AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

4.2
Conditions precedent

The acceptance by French FleetCo of the offer of service made by the French
Servicer pursuant to Clause 4.1 (Provision of services) is subject to the
satisfaction of all the conditions precedent required to be satisfied by the
Lessee pursuant to clause 6.2 (Conditions precedent to lease) of the French
Master Lease Agreement and the receipt of the documents listed in Schedule 2
(Conditions Precedent), each in a form satisfactory to French FleetCo.
4.3
French Servicer's authority necessary to exercise of rights

In connection with the rights, powers and discretions conferred on the French
Servicer under this Agreement, the French Servicer shall have the full power,
authority and right to do or cause to be done any and all things which it
reasonably considers necessary in relation to the exercise of such rights,
powers and discretions in relation to the performance of the relevant Services.

 
6
 




--------------------------------------------------------------------------------

 




4.4
French Servicing Standard

The French Servicer shall, at all times during the term of this Agreement,
perform its obligations with all reasonable care, skill and diligence and in the
utmost good faith and in the same manner as it would service assets to which it
was beneficially entitled and with at least the same care and skill that would
be expected of a professional servicer of similar assets (the "Servicing
Standard").
5.
OUTSOURCING

5.1
The French Servicer may delegate all or part of the Services to any person as
its Sub‑contractor on the condition that:

5.1.1
THE FRENCH SERVICER REASONABLY BELIEVES THAT THE SUB-CONTRACTOR IS CAPABLE OF,
AND EXPERIENCED IN, PERFORMING THE SUB-CONTRACTED SERVICES;

5.1.2
NO COST SHALL BE BORNE BY FRENCH FLEETCO OR THE FLEETCO SECURITY AGENT IN
CONNECTION WITH SUCH DELEGATION;

5.1.3
THE FRENCH SERVICER SHALL MAINTAIN UP‑TO‑DATE RECORDS OF THE SERVICES WHICH HAVE
BEEN DELEGATED TO ANY SUB‑CONTRACTOR, AND SUCH RECORDS SHALL CONTAIN THE NAME
AND CONTACT INFORMATION OF THE SUB‑CONTRACTOR;

5.1.4
IN DELEGATING ANY OF THE SERVICES TO A SUB‑CONTRACTOR, THE FRENCH SERVICER SHALL
ACT AS A PRINCIPAL AND NOT AS AN AGENT OF FRENCH FLEETCO AND SHALL USE
REASONABLE SKILL AND CARE IN CHOOSING A SUB‑CONTRACTOR;

5.1.5
THE FRENCH SERVICER SHALL NOT BE RELEASED OR DISCHARGED FROM ANY LIABILITY UNDER
THIS AGREEMENT, AND NO LIABILITY SHALL BE DIMINISHED, AND SHALL REMAIN PRIMARILY
LIABLE FOR THE PERFORMANCE OF ALL OF THE OBLIGATIONS OF THE FRENCH SERVICER
UNDER THIS AGREEMENT;

5.1.6
THE PERFORMANCE OR NON‑PERFORMANCE AND THE MANNER OF PERFORMANCE BY ANY
SUB‑CONTRACTOR OF ANY OF THE SERVICES SHALL NOT AFFECT THE FRENCH SERVICER'S
OBLIGATIONS UNDER THIS AGREEMENT;

5.1.7
ANY BREACH IN THE PERFORMANCE OF THE SERVICES BY A SUB‑CONTRACTOR SHALL BE
TREATED AS A BREACH OF THIS AGREEMENT BY THE FRENCH SERVICER;

5.1.8
NEITHER FRENCH FLEETCO NOR THE FLEETCO SECURITY AGENT SHALL HAVE ANY LIABILITY
FOR ANY ACT OR OMISSION OF ANY SUB‑CONTRACTOR AND SHALL HAVE NO RESPONSIBILITY
FOR MONITORING OR INVESTIGATING THE SUITABILITY OF ANY SUB‑CONTRACTOR; AND


 
7
 




--------------------------------------------------------------------------------

 




5.1.9
ANY OBLIGATIONS DELEGATED TO AN ENTITY ARE IDENTICAL OR SIMILAR TO THOSE
OBLIGATIONS UNDERTAKEN BY THE FRENCH SERVICER VIS-A-VIS FRENCH FLEETCO UNDER
THIS AGREEMENT.

5.2
The French Servicer shall, to the extent that such delegate is not an Affiliate
of the French Servicer (i) notify the Transaction Agent and the FleetCo Security
Agent of the identity of any such delegate, and (ii) provide a copy of any
sub-delegation agreement to the Transaction Agent and FleetCo Security Agent as
soon as reasonably practicable after it is entered into.

5.3
For the avoidance of doubt, contractual relationship with temporary work agency
or consulting firms shall not be considered as sub-contracting for the purpose
of this clause.

6.
GRANT OF POWERS OF ATTORNEY

French FleetCo shall from time to time upon receipt of request by the French
Servicer, promptly give to the French Servicer any powers of attorney or other
written authorisations or mandates and instruments as are reasonably necessary
to enable the French Servicer to perform its obligations under this Agreement,
provided that such powers of attorney or other written authorisations or
mandates must be strictly limited to specific matters. Such powers of attorney
shall cease to have effect when the French Servicer ceases to act as servicer
under this Agreement.
7.
LIABILITY AND FORCE MAJEURE

7.1
Liabilities

The French Servicer shall not be liable in respect of any Liabilities suffered
or incurred by French FleetCo or the FleetCo Security Agent as a result of the
performance of its obligations under this Agreement save where such Liability is
suffered or incurred as a result of any gross negligence (faute lourde), fraud
or wilful default (dol) of the French Servicer or a Sub‑contractor or any
material breach by them of the provisions of this Agreement (including any
breach under Clause 4.4 (French Servicing Standard)).
7.2
French Servicer not liable for obligations

Subject to Clause 7.1 (Liabilities) but notwithstanding any other provisions of
this Agreement, if the French Servicer is rendered unable to carry out any of
its obligations under this Agreement as a result of:
7.2.1
FAILURE BY A FRENCH FLEETCO SECURED CREDITOR TO COMPLY WITH ANY OF ITS
OBLIGATIONS UNDER A RELEVANT TRANSACTION DOCUMENT; OR

7.2.2
IT BEING PREVENTED FROM SO DOING BY ANY REGULATORY DIRECTION OR ANY REQUIREMENT
OF LAW (OTHER THAN ARISING AS A RESULT OF AN INSOLVENCY EVENT IN RESPECT OF THE
FRENCH SERVICER); OR

7.2.3
THE OCCURRENCE OF A FORCE MAJEURE EVENT,


 
8
 




--------------------------------------------------------------------------------

 




the French Servicer shall not be liable for any failure to carry out such
obligations for so long as it is so prevented, provided that this Clause shall
not apply to the extent that such event arises as a result of a wilful default
(dol), fraud, illegal dealing or breach of an agreement by the French Servicer
or its Sub‑contractor.
7.3
French Servicer to minimise loss

Notwithstanding that in the circumstances specified in Clause 7.2 (French
Servicer not liable for obligations) it is relieved from liability for failure
to perform its obligations under this Agreement, the French Servicer shall take
such reasonable steps as are available to it (if any) to meet such obligations
while such circumstances subsist and shall take such reasonable steps as are
available to it in its sole discretion to procure that such event ceases to
occur and/or that any loss resulting from any such event is minimised, including
the installation and use of back‑up information technology systems.
7.4
French Servicer notice of failure to carry out obligations

If the French Servicer is prevented from carrying out any of its obligations
under this Agreement as a result of any event referred to in Clause 7.2 (French
Servicer not liable for obligations), the French Servicer shall give notice to
French FleetCo and the Transaction Agent and FleetCo Security Agent as soon as
reasonably practicable after being so prevented detailing the particulars of
such event and, as soon as reasonably practicable thereafter, upon written
request of French FleetCo, the Transaction Agent and the FleetCo Security Agent,
a notice indicating the steps, if any, which the French Servicer proposes to
take pursuant to Clause 7.3 (French Servicer to minimise loss).
7.5
Vehicle Loss

If a loss, damage, theft, destruction, attachment, seizure, confiscation or
other Liability is suffered with respect to a Vehicle that is subject to the
Services but not subject to a lease under the French Master Lease Agreement
("Vehicle Loss"), however caused or occasioned by the French Servicer, the
French Servicer shall bear the risk of such Vehicle Loss and indemnify French
FleetCo forthwith for Liabilities suffered in relation thereto, and may assert
such claims or other appropriate actions which it considers to have a reasonable
prospect of success on behalf of French FleetCo or itself, after taking into
account the desirability of pursuing such claim and the costs of such action, as
may be required to recover such Vehicle Loss from the party responsible for such
Vehicle Loss and, for the avoidance of doubt, without double-counting with any
Casualty Payment made by Avis Location de Voitures SAS as Lessee under the
French Master Operating Lease Agreement in respect of such Vehicle Loss.
7.6
Data Protection

In the context of this Agreement, the French Servicer may act as data processor
for certain personal data held by the French FleetCo as data controller (the
"Personal Data"). In such circumstances, the French Servicer shall process
relevant Personal Data in compliance with French law n°78-17 dated 6 January
1978 as modified and in particular:
(i)
take appropriate technical and organizational measures to ensure the security
and the confidentiality of the Personal Data and safeguard against unauthorized
and


 
9
 




--------------------------------------------------------------------------------

 




unlawful processing of the Personal Data and against accidental loss, alteration
or destruction of, or damage to said Personal Data;
(ii)
act only on instructions of French FleetCo; therefore, only process the Personal
Data in accordance with French FleetCo’s written instructions and not for French
Servicer’s own purposes; and

(iii)
not transfer any Personal Data to any third party or country outside the
European Economic Area, except pursuant to a valid data transfer agreement and
in any event with French Fleetco’s prior express written consent.




 
10
 




--------------------------------------------------------------------------------

 




SECTION C
REPRESENTATIONS, WARRANTIES AND COVENANTS
8.
FRENCH SERVICER REPRESENTATIONS AND WARRANTIES

The French Servicer makes (i) the representations and warranties it makes under
clause 3.2 (Representations and Warranties of the Avis Obligors) of the
Framework Agreement at the times set out in the Framework Agreement and (ii) the
representations and warranties of this Clause 8 to French FleetCo and the
FleetCo Security Agent on the terms set out below, as at the French Accession
Date and on each Lease Determination Date and each Lease Payment Date, with
reference to the facts and circumstances then existing.
8.1
Solvency

No Insolvency Event has occurred in respect of the French Servicer.
8.2
No Cross Default

To the best of the French Servicer's knowledge and belief, no creditor of the
French Servicer has become entitled (having given any relevant notice and any
relevant grace period having elapsed) by reason of a breach of the French
Servicer under any agreement, indenture, contract, mortgage, deed or other
instrument to which it is a party, to declare any Financial Indebtedness of the
French Servicer due and payable prior to its specified maturity, where the
aggregate outstanding amount of such Financial Indebtedness exceeds EUR
30,000,000 (or its equivalent in any other currency); or otherwise no such
breach or default of any agreement, indenture, contract, mortgage, deed or other
instrument relating to Financial Indebtedness could reasonably be expected to
have a Material Adverse Effect in respect of the French Servicer (as if
references in the definition of Material Adverse Effect to Dutch FleetCo,
Italian FleetCo, French FleetCo and the Issuer were a reference to the French
Servicer).
8.3
Arm's Length Transactions

This Agreement has been entered into by the French Servicer in good faith for
the benefit of the French Servicer and on arm's length commercial terms.
8.4
Insurances

Neither the Insurance Policies (as defined in the French Master Lease Agreement)
nor any part thereof are subject to any Security.
9.
FRENCH SERVICER COVENANTS

The French Servicer covenants from the date hereof to French FleetCo and the
FleetCo Security Agent, on the terms set out below, that:
9.1
Compliance with Relevant Transaction Documents


 
11
 




--------------------------------------------------------------------------------

 




it will at all times comply with and perform all of its obligations under the
Relevant Transaction Documents and use all reasonable efforts to procure that
French FleetCo comply with and perform all its obligations under the Relevant
Transaction Documents.
9.2
Notification

it shall promptly, upon becoming aware of any:
9.2.1
BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES IN CLAUSE 8 (REPRESENTATIONS
AND WARRANTIES);

9.2.2
BREACH OF ANY UNDERTAKING GIVEN BY THE FRENCH SERVICER (IN SUCH CAPACITY) UNDER
THIS AGREEMENT;

9.2.3
FLEETCO EVENT OF DEFAULT;

9.2.4
EXPIRY OR TERMINATION (WITHOUT RENEWAL OR REPLACEMENT OF CONTRACT WITH THE SAME
VEHICLE MANUFACTURER AND/OR VEHICLE DEALER) OF A VEHICLE MANUFACTURER BUY-BACK
AGREEMENT OR VEHICLE DEALER BUY-BACK AGREEMENT WITH A VEHICLE MANUFACTURER
AND/OR VEHICLE DEALER;

9.2.5
POTENTIAL SERVICER TERMINATION EVENT; OR

9.2.6
SERVICER TERMINATION EVENT,

notify French FleetCo, the Transaction Agent and the FleetCo Security Agent of
the occurrence of any such event and (in connection with an event under Clauses
9.2.1, 9.2.2 and 9.2.5) the action the French Servicer proposes to take with
respect thereto and, to the extent that French FleetCo has an obligation to
deliver notices required by a Relevant Transaction Document in relation to such
event, deliver such notices on behalf of French FleetCo in accordance with the
terms of such Relevant Transaction Document to which the French Servicer is a
party, and do all other things and make all such arrangements as are permitted
and necessary pursuant to such Relevant Transaction Document in relation to such
event, and it shall send a copy of all notifications and/or communication to the
FleetCo Security Agent, French FleetCo and the Transaction Agent.
9.3
Delivery of Certificate

upon delivery of the annual financial statements of the French Servicer by the
Central Servicer pursuant to clause 4.2.18 of the Framework Agreement, the
French Servicer shall deliver to French FleetCo, the Transaction Agent and the
FleetCo Security Agent a certificate from an Authorised Signatory of the French
Servicer stating whether there exists on the date of the certificate any
condition or event which then constitutes a Potential Servicer Termination Event
or Servicer Termination Event (and to the extent the French Servicer is aware of
the same), and, in the case of a Potential Servicer Termination Event,
specifying the action that the French Servicer proposes to take with respect
thereto.
9.4
No Assignment


 
12
 




--------------------------------------------------------------------------------

 




without prejudice to Clause 5 (Outsourcing) and Clause 23.2 (Assignment), the
French Servicer shall not assign its rights or novate any of its obligations
under this Agreement other than pursuant to or as contemplated in any Relevant
Transaction Document.
9.5
Instructions

following a Servicer Termination Event, comply with any reasonable directions,
orders or instructions which French FleetCo or the FleetCo Security Agent may
from time to time give in accordance with this Agreement (and in the event of
conflict, those of the FleetCo Security Agent shall prevail).
9.6
Prevalence of French Third Party Holding Agreement

at all times that its role as French third party holder prevails over its role
as Lessee and that the terms of the French Third Party Holding Agreement shall
prevail over the terms of this Agreement in the event of any conflict or
discrepancy arising.
9.7
Repossession or disposal of Vehicles

following the Liquidation Agent being directed by the Transaction Agent to
dispose of any Vehicles in France in accordance with the Liquidation Agent
Agreement, it shall not lodge any appeal or take any action to prejudice such
repossession or disposal procedure.

 
13
 




--------------------------------------------------------------------------------

 




SECTION D
FEES, COSTS AND EXPENSES
10.
FRENCH SERVICER FEES

As consideration for the provision to French FleetCo of the relevant Services by
the French Servicer, French FleetCo shall pay on a monthly basis, on each Lease
Payment Date (as from the date on which a Vehicle is leased under the French
Master Lease Agreement), subject to the FleetCo Priority of Payments, a fee
(exclusive of VAT) in arrears to the Servicer in respect of the Related Month in
an amount equal to [REDACTED] per cent. per annum, payable at one‑twelfth of the
annual rate, of the Net Book Value as of the last day of the preceding calendar
month of the Vehicles of French FleetCo as detailed in the relevant Fleet
Report(s) (the "French Servicer Fee").
11.
COSTS AND EXPENSES

11.1
French FleetCo to reimburse French Servicer for Liabilities

French FleetCo will reimburse the French Servicer on each Lease Payment Date, in
accordance with the FleetCo Priority of Payments, in respect of all Liabilities
incurred by the French Servicer in such capacity or on behalf of French FleetCo
pursuant to this Agreement in respect of the Related Month, provided that, for
the purposes of this Clause 11.1, "Liabilities" shall not include payments made
(or to be made hereunder) by the French Servicer by way of indemnity or
otherwise hereunder to French FleetCo, including payments in connection with
Vehicle Loss pursuant to Clause 7.5 (Vehicle Loss) or the disposal of
Non-Eligible Vehicles pursuant to Schedule 1 (Services), Part A (Fleet
Management), paragraph 2.2 or any Liabilities incurred by the French Servicer
other than in accordance with this Agreement or which the French Servicer has
incurred as a result of a breach of, or failure to perform under, this
Agreement.
11.2
Unreimbursed costs and expenses to bear interest

11.2.1
IF FRENCH FLEETCO FAILS TO PAY ANY AMOUNT PAYABLE BY IT UNDER THIS AGREEMENT ON
ITS DUE DATE, WITHOUT PREJUDICE TO ANY OTHER REMEDIES OF THE FRENCH SERVICER,
DEFAULT INTEREST SHALL ACCRUE ON THE OVERDUE AMOUNT FROM THE DUE DATE UP TO THE
DATE OF ACTUAL PAYMENT (BOTH BEFORE AND AFTER JUDGMENT) AT A RATE EQUAL TO 1.00%
PER ANNUM DURING THE PERIOD OF NON‑PAYMENT.

11.2.2
ANY INTEREST ACCRUING UNDER CLAUSE 11.2.1 SHALL BE PAYABLE BY FRENCH FLEETCO TO
THE FRENCH SERVICER, IN ACCORDANCE WITH AND ON THE DATES SPECIFIED IN THE
FLEETCO PRIORITY OF PAYMENTS.

12.
PAYMENT MECHANICS

12.1
Business days


 
14
 




--------------------------------------------------------------------------------

 




Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).
12.2
Currency of account

EUR is the currency of account and payment for any sum due from one party to
another under this Agreement.
12.3
Set‑off

All payments required to be made by any party under this Agreement shall be
calculated without reference to any set‑off or counterclaim and shall be made
free and clear of and without any deduction for or on account of any set‑off or
counterclaim, except that any fees and expenses or other amounts due and payable
by (i) French FleetCo to the French Servicer, or (ii) the French Servicer to the
French FleetCo shall be reduced by any amount owed by, as the case may be, the
French Servicer in such capacity or as Lessee to French FleetCo, or French
FleetCo to the French Servicer or Lessee at such time under this Agreement or
the French Master Lease Agreement.
12.4
After‑tax basis

All indemnities in this Agreement are given on an after‑tax basis, which shall
mean that any party liable to make a payment under an indemnity ("Payer") shall
pay such amount (the "Payment") to the other party ("Payee") and shall ensure
that the Payee is, so far as is practically possible, restored to the same
position as it would have been in had the matter giving rise to the Payer's
obligation to make the Payment not arisen and, accordingly, the amount of the
Payment shall take into account inter alia (a) the amount of any deduction
against profits (or tax) arising to the Payee which results from the matter
giving rise to the Payment and (b) whether the Payment is subject to tax in the
Payee's hands.

 
15
 




--------------------------------------------------------------------------------

 




SECTION E
TERMINATION OF SERVICER'S APPOINTMENT
13.
SERVICER TERMINATION EVENTS

13.1
Termination by French FleetCo

13.1.1
AT ANY TIME, FRENCH FLEETCO IS ENTITLED TO TERMINATE THIS AGREEMENT FOR ANY
REASON WHATSOEVER UPON GIVING 60 DAYS' NOTICE TO THE FRENCH SERVICER AND UPON
RECEIVING CONSENT TO WITHDRAW FROM THE FLEETCO SECURITY AGENT (A COPY OF SUCH
NOTICE TO BE PROVIDED TO THE TRANSACTION AGENT). THE FRENCH SERVICER EXPRESSLY
WAIVES ANY INDEMNITY RIGHTS VIS-À-VIS THE FRENCH FLEETCO IN RESPECT OF EXPENSES,
FEES AND LOSS OF PROFITS TO WHICH IT WILL BE ENTITLED AS A CONSEQUENCE OF SUCH
WITHDRAWAL UNDER FRENCH LAW.

13.1.2
IN ADDITION, FOLLOWING ONE OR MORE OF THE FOLLOWING EVENTS (EACH A "SERVICER
TERMINATION EVENT"):

(a)
THE OCCURRENCE OF AN OPCO EVENT OF DEFAULT;

(b)
A MASTER LEASE END DATE OCCURS AS A RESULT OF THE OCCURRENCE OF A MASTER LEASE
TERMINATION EVENT IN RELATION TO ANY MASTER LEASE AGREEMENT TO WHICH SUCH FRENCH
SERVICER ACTS AS SERVICER FOR FRENCH FLEETCO; OR

(c)
IF THE FRENCH SERVICER IS PREVENTED OR SEVERELY HINDERED FOR A PERIOD OF 60 DAYS
OR MORE FROM COMPLYING WITH ITS OBLIGATIONS UNDER THIS AGREEMENT AS A RESULT OF
A FORCE MAJEURE EVENT AND SUCH FORCE MAJEURE EVENT CONTINUES FOR 30 BUSINESS
DAYS AFTER WRITTEN NOTICE OF SUCH FORCE MAJEURE EVENT HAS BEEN GIVEN BY THE
SECURITY AGENT,

FRENCH FLEETCO (WITH THE PRIOR CONSENT OF THE FLEETCO SECURITY AGENT) AND/OR THE
FLEETCO SECURITY AGENT MAY TERMINATE THE APPOINTMENT OF THE FRENCH SERVICER
UNDER THIS AGREEMENT BY GIVING NOT LESS THAN 5 (FIVE) DAYS' WRITTEN NOTICE (A
"SERVICER TERMINATION NOTICE") TO THE FRENCH SERVICER, WHICH TERMINATION SHALL
TAKE EFFECT ON (BUT NOT PRIOR TO) THE EARLIER TO OCCUR OF THE FOLLOWING EVENTS:
(a)
THE FLEETCO SECURITY AGENT NOTIFIES THE FRENCH SERVICER THAT ALTERNATIVE
SERVICING AND VEHICLE RECOVERY ARRANGEMENTS HAVE BEEN IMPLEMENTED


 
16
 




--------------------------------------------------------------------------------

 




WHICH ARE SATISFACTORY TO THE FLEETCO SECURITY AGENT; AND
(b)
THE LEASES, PURSUANT TO THE FRENCH MASTER LEASE AGREEMENT, RELATING TO THE
VEHICLES IN THE RELEVANT JURISDICTION, WHICH ARE THE SUBJECT OF THE SERVICES
UNDER THIS AGREEMENT, HAVE BEEN OR WILL BE, SIMULTANEOUSLY WITH THE TERMINATION
OF THIS AGREEMENT, TERMINATED OR EXPIRE IN ACCORDANCE WITH THE PROVISIONS
THEREOF,

provided that, notwithstanding any of the above, (i) if the French Servicer has
breached any of its Servicing Obligations (as that term is defined in the Parent
Performance Guarantee), no Servicer Termination Event shall be deemed to occur
if and to the extent that the Parent has performed its obligations under the
Parent Performance Guarantee, and (ii) if the French Servicer has breached any
payment obligation, no Servicer Termination Event shall be deemed to occur if
and to the extent that Finco has performed its obligations under the Finco
Payment Guarantee, and in each case the appointment of the French Servicer shall
continue in full force and effect.
13.2
Termination by the French Servicer

The French Servicer may, by giving not less than 30 (thirty) days' written
notice to French FleetCo, the Transaction Agent and the FleetCo Security Agent,
terminate this Agreement, provided that a replacement French Servicer
satisfactory to the FleetCo Security Agent and French FleetCo has been or will,
simultaneously with the termination of the French Servicer's appointment under
this Agreement, be appointed.
13.3
Termination on Final Maturity Date

Unless previously terminated in accordance with Clause 13.1 (Termination by
French FleetCo) or 13.2 (Termination by the French Servicer), this Agreement
shall terminate on the earlier of the Final Maturity Date and the date on which
all FleetCo Advances are repaid in full and the FleetCo French Facility
Agreement is terminated.
14.
OBLIGATIONS OF FRENCH SERVICER AFTER TERMINATION

14.1
French Servicer to deliver records

On the Servicer Termination Date, the French Servicer shall (save as prohibited
or required otherwise by any Requirement of Law or any Regulatory Direction)
promptly deliver to the order of or make available to (and in the meantime shall
hold to the order of) the FleetCo Security Agent, the Transaction Agent, the
Liquidation Agent (or as it may direct) and French FleetCo the Servicer Records
and the Vehicle Documents (provided that the French Servicer shall have the
right to promptly make and retain such copies of any such records as it desires
at its own cost and provided that the exercise of such right shall not
materially delay the return of such documents to French FleetCo) and any other
assets of French FleetCo then held by it.

 
17
 




--------------------------------------------------------------------------------

 




14.2
French Servicer to co‑operate with FleetCo before termination

If a notice of termination or resignation of the appointment of the French
Servicer under the provisions of Clause 13 (Servicer Termination Events) is
validly given, the French Servicer shall, both prior to and after such
termination or resignation becomes effective, co‑operate with French FleetCo and
the FleetCo Security Agent to ensure that any replacement French Servicer has
all the documents and information it requires in order to fully perform the
Services and the French Servicer agrees to co‑operate with French FleetCo, the
FleetCo Security Agent and any replacement French Servicer to effect such
replacement and, on or prior to the termination of this Agreement, to facilitate
the obtaining of new FleetCo Account Mandates for the French FleetCo Bank
Account as soon as reasonably practical to enable French FleetCo, the FleetCo
Security Agent and any replacement French Servicer to operate such French
FleetCo Bank Account.
14.3
Obligations of French Servicer from Servicer Termination Date

From the Servicer Termination Date:
14.3.1
ALL AUTHORITY AND POWER (IF ANY) OF THE FRENCH SERVICER UNDER THIS AGREEMENT
SHALL BE TERMINATED AND SHALL BE OF NO FURTHER EFFECT;

14.3.2
THE FRENCH SERVICER SHALL NO LONGER HOLD ITSELF OUT IN ANY WAY AS THE AGENT OF
FRENCH FLEETCO; AND

14.3.3
THE RIGHTS AND OBLIGATIONS OF THE FRENCH SERVICER UNDER THIS AGREEMENT AND ANY
OBLIGATIONS OF FRENCH FLEETCO AND THE FLEETCO SECURITY AGENT TO THE FRENCH
SERVICER SHALL CEASE BUT THE RELEVANT TERMINATION SHALL BE WITHOUT PREJUDICE TO:

(a)
ANY RIGHTS, LIABILITIES OR OBLIGATIONS OF THE FRENCH SERVICER HEREUNDER INCURRED
OR ARISING PRIOR TO AND UP TO THE SERVICER TERMINATION DATE;

(b)
ANY RIGHTS, LIABILITIES OR OBLIGATIONS OF FRENCH FLEETCO OR THE FLEETCO SECURITY
AGENT INCURRED OR ARISING PRIOR TO AND UP TO THE SERVICER TERMINATION DATE; AND

(c)
ANY OF THE FRENCH SERVICER'S OBLIGATIONS UNDER THIS CLAUSE 14.

14.4
Fees and other amounts owed to French Servicer

Subject always to clause 27 (Non‑Petition and Limited Recourse) of the Framework
Agreement, the French Servicer shall be entitled to receive all fees and other
monies accrued and owing to it under this Agreement (whether or not due and
payable) pro‑rated up to the Servicer Termination Date but shall not be entitled
to any compensation which accrues after the Servicer Termination Date. Without
prejudice to French FleetCo's rights

 
18
 




--------------------------------------------------------------------------------

 




under Clause 12.3 (Set‑Off), any monies so receivable by the French Servicer
shall be paid by French FleetCo at the times on which they would otherwise have
fallen due under this Agreement.

 
19
 




--------------------------------------------------------------------------------

 




SECTION F
MISCELLANEOUS
15.
ENTIRE AGREEMENT

15.1
Entire Agreement

This Agreement and any document referred to in this Agreement constitute the
entire agreement and understanding between the parties hereto relating to the
subject matter of this Agreement and supersede any previous agreements between
the parties relating to the subject matter of this Agreement.
15.2
No Waiver

A failure to exercise or delay in exercising a right or remedy provided by this
Agreement or by law does not constitute a waiver of the right or remedy or a
waiver of other rights or remedies. No single or partial exercise of a right or
remedy provided by this Agreement or by law prevents further exercise of the
right or remedy or the exercise of another right or remedy. The discontinuance,
abandonment or adverse determination of any proceedings taken by any party
hereto to enforce any right or any provisions shall not operate as a waiver of,
or preclude any exercise or enforcement or other exercise or enforcement by such
party of, that or any other right or provision. No waiver shall be effective
unless specifically made in writing and signed by the duly authorised officer of
the party granting such waiver.
15.3
No reliance

Each party hereto agrees that:
15.3.1
IT HAS NOT ENTERED INTO THIS AGREEMENT IN RELIANCE UPON ANY REPRESENTATION,
WARRANTY OR UNDERTAKING OF ANY OTHER PARTY WHICH IS NOT EXPRESSLY SET OUT OR
REFERRED TO IN CLAUSE 8 (REPRESENTATIONS AND WARRANTIES), THE FRENCH MASTER
LEASE AGREEMENT OR ANY OTHER RELEVANT TRANSACTION DOCUMENT;

15.3.2
EXCEPT IN RESPECT OF AN EXPRESS REPRESENTATION OR WARRANTY UNDER CLAUSE 8
(REPRESENTATIONS AND WARRANTIES), THE FRENCH MASTER LEASE AGREEMENT OR ANY OTHER
RELEVANT TRANSACTION DOCUMENT, IT SHALL NOT HAVE ANY CLAIM OR REMEDY IN RESPECT
OF ANY MISREPRESENTATION OR BREACH OF WARRANTY BY ANY OTHER PARTY OR IN RESPECT
OF ANY UNTRUE STATEMENT BY ANY OTHER PARTY, REGARDLESS OF WHETHER SUCH
MISREPRESENTATION, BREACH OR UNTRUE STATEMENT WAS MADE, OCCURRED OR WAS GIVEN
PRIOR TO THE EXECUTION OF THIS AGREEMENT.

16.
FURTHER ASSURANCE


 
20
 




--------------------------------------------------------------------------------

 




Each of French FleetCo and the French Servicer shall (at such Party's cost) do
and execute, or arrange for the doing and executing of, each act, document and
thing requested of it by the FleetCo Security Agent in order to implement and/or
give effect to this Agreement.
17.
FLEETCO SECURITY AGENT PARTY TO AGREEMENT

17.1
Better preservation and enforcement of rights

Except where this Agreement provides otherwise, the FleetCo Security Agent has
agreed to become a party to this Agreement for the better preservation and
enforcement of its rights under this Agreement and shall not assume any
liabilities or obligations under this Agreement unless such obligation or
liability is expressly assumed by the FleetCo Security Agent in this Agreement.
17.2
FleetCo Security Agent has no responsibility

The FleetCo Security Agent shall not have any responsibility for any of the
obligations of the other Parties and the other Parties acknowledge that the
FleetCo Security Agent has no such responsibility and that the FleetCo Security
Agent is entitled to the protections contained in and on the terms set out in
this Agreement and the Framework Agreement.
18.
CHANGE OF FLEETCO SECURITY AGENT

If there is an appointment of a replacement FleetCo Security Agent in accordance
with the terms of the Framework Agreement, each of the Parties shall execute
such documents and take such action as the successor FleetCo Security Agent and
the outgoing FleetCo Security Agent may reasonably require for the purposes of
vesting in the replacement FleetCo Security Agent the benefit of this Agreement
and the rights, powers and obligations of the FleetCo Security Agent under this
Agreement, and releasing the outgoing FleetCo Security Agent from its future
obligations under this Agreement.    
19.
SERVICES NON-EXCLUSIVE

19.1
Non‑Exclusivity

Subject to the provisions of this Agreement, nothing in this Agreement shall
prevent any Party from rendering services similar to those provided for in this
Agreement to other persons, firms or companies or from carrying on any business
similar to or in competition with the business of any of the Parties.
19.2
Existing Businesses

Nothing in this Agreement shall prevent any Party from carrying on its own
business in the manner which it thinks fit, unless, by so doing, it would render
itself unable to perform its obligations under this Agreement in the manner
contemplated in this Agreement.
20.
NO PARTNERSHIP

Except where this Agreement provides otherwise, no provision of this Agreement
creates a partnership or company (including a société créée de fait or société
en participation)

 
21
 




--------------------------------------------------------------------------------

 




between any of the Parties or makes a Party the agent of another Party for any
purpose. Except where this Agreement provides otherwise, a Party has no
authority or power to bind, to contract in the name of, or to create a liability
for another Party in any way or for any purpose.
21.
ASSIGNMENT AND SUBCONTRACTING

21.1
Successors

This Agreement shall be binding upon and inure to the benefit of each Party and
its or any subsequent successors, transferees and assigns.
21.2
Assignment

No party may assign or transfer or purport to assign or transfer any right or
obligation under this Agreement except (a) where any Relevant Transaction
Document provides otherwise, (b) with the prior written consent of the FleetCo
Security Agent or (c) in connection with the grant of the Security by French
FleetCo in any FleetCo Security Document.
21.3
Benefit

Each Party (other than the FleetCo Security Agent) is entering into this
Agreement for its own benefit and not for the benefit of another person. The
FleetCo Security Agent is entering into this Agreement in its own name and on
behalf of the FleetCo Secured Creditors.
21.4
Delegation

Except where this Agreement specifically provides otherwise (in particular in
Clause 5 (Outsourcing)), a Party may not subcontract or delegate the performance
of any of its obligations under this Agreement.
22.
CONTINUATION OF OBLIGATIONS

Except to the extent that they have been performed and except where this
Agreement specifically provides otherwise, the indemnities and obligations
contained in this Agreement remain in force until the date on which all
obligations due or owing by French FleetCo under the Relevant Transaction
Documents have been paid or discharged in full.
23.
OBLIGATIONS AS CORPORATE OBLIGATIONS

23.1
No recourse against shareholders and others

No party shall have any recourse against nor shall any personal liability attach
to any shareholder, officer, agent, employee or director of French FleetCo, the
French Servicer or the FleetCo Security Agent in its capacity as such, by any
proceedings or otherwise, in respect of any obligation, covenant, or agreement
of French FleetCo, the French Servicer or the FleetCo Security Agent contained
in this Agreement.
23.2
No liability for Obligations of French FleetCo


 
22
 




--------------------------------------------------------------------------------

 




The parties, other than French FleetCo, shall not have any liability for the
obligations of French FleetCo under the Relevant Transaction Documents and
nothing in this Agreement shall constitute the giving of a guarantee, an
indemnity or the assumption of a similar obligation by any of such other parties
in respect of the performance by French FleetCo of such obligations.
24.
TIME OF THE ESSENCE

Subject to any grace periods provided hereunder, time shall be of the essence of
this Agreement as regards any time, date or period, whether as originally agreed
or altered by agreement between all the parties (and, where required, with
consent) or in any other manner provided in this Agreement, for the performance
of the French Servicer of its obligations under this Agreement.
25.
VALUE ADDED TAX AND STAMP TAXES

25.1
Sums payable exclusive of VAT

All sums or other consideration set out in this Agreement or otherwise payable
or provided by any party to any other party pursuant to this Agreement shall be
deemed to be exclusive of any VAT which is or becomes chargeable on any supply
or supplies for which such sums or other consideration (or any part thereof) are
the whole or part of the consideration for VAT purposes.
25.2
Payment of amounts in respect of VAT

Where, pursuant to the terms of this Agreement, any party (the "Supplier") makes
a supply to any other party (the "Recipient") hereto for VAT purposes and VAT is
or becomes chargeable on such supply (being VAT for which the Supplier is
required to account to the relevant Tax Authority) the Recipient shall,
following receipt from the Supplier of a valid VAT invoice in respect of such
supply, pay to the Supplier (in addition to any other consideration for such
supply) a sum equal to the amount of such VAT.
25.3
Costs and expenses

References in this Agreement to any fee, cost, loss, disbursement, commission,
damages, expense, charge or other liability incurred by any party to this
Agreement and in respect of which such party is to be reimbursed or indemnified
by any other party under the terms of, or the amount of which is to be taken
into account in any calculation or computation set out in, this Agreement shall
include such part of such fee, cost, loss, disbursement, commission, damages,
expense, charge or other liability as represents any VAT, but only to the extent
that such first party is not entitled to a refund (by way of credit or
repayment) in respect of such VAT from any relevant Tax Authority.
25.4
Stamp Taxes

The French Servicer shall pay all stamp, registration (enregistrement) and other
taxes and duties (including any interest and penalties thereon or in connection
therewith) which may be payable on or in connection with this Agreement and
shall indemnify (on an after‑tax basis) French FleetCo against any claim,
demand, action, liability, damages,

 
23
 




--------------------------------------------------------------------------------

 




cost, loss or expense (including, without limitation, legal fees) which it may
incur or may be made against it as a result or arising out of or in relation to
any failure to pay or delay in paying any of the same.
26.
INSUFFICIENT RECOVERIES

If, or to the extent that, after the FleetCo Secured Property has been as fully
as practicable realised and the proceeds thereof have been applied in accordance
with the applicable FleetCo Priority of Payments the amounts recovered on
realisation of the FleetCo Secured Property are insufficient to pay or discharge
amounts due from French FleetCo to the FleetCo Secured Creditors in full for any
reason, French FleetCo will have no liability to pay or otherwise make good any
such insufficiency.
27.
AMENDMENT

This Agreement shall not be amended without the consent of the Parties hereto.
28.
GOVERNING LAW

This Agreement and any non-contractual obligations arising from it shall be
governed by and construed in accordance with the laws of France.
29.
JURISDICTION

With respect to any suit, action, dispute or proceedings relating to this
Agreement and to any non-contractual obligations arising from or connected to it
("Proceedings"), each party irrevocably submits to the exclusive jurisdiction of
Paris and agrees that Paris is the most appropriate and convenient courts to
settle any suit, action, dispute or proceedings and accordingly neither party
will argue to the contrary.
30.
GOVERNING LANGUAGE

This Agreement is written in the English language. If this Agreement is
translated into another language, the English text will prevail.
31.
EXECUTION

The Parties have executed this Agreement on the date stated at the beginning of
this Agreement.

 
24
 




--------------------------------------------------------------------------------

 




EXECUTION PAGE




AB FLEETCO SAS
as French FleetCo
By:
/s/ FRÉDÉRIC LEGUIDE



AVIS LOCATION DE VOITURES SAS
As French Servicer
By:
/s/ ERIC LEPLEUX



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as FleetCo Security Agent
By:
/s/ EDITH LUSSON




 
25
 




--------------------------------------------------------------------------------

 




Schedule 1
SERVICES
PART A    
FLEET MANAGEMENT
1.
PURCHASE OF VEHICLES

1.1
DESIGNATION OF PROGRAMME VEHICLES

In order to designate a Vehicle as a Programme Vehicle in the Fleet Report where
such Vehicle relates to a model year on or after 2014 and in respect of which
the Vehicle Manufacturer Buy-Back Agreement and/or Vehicle Dealer Buy-Back
Agreement for that model year has not been entered into, the French Servicer
shall either:
(i)
provide a certificate to the Transaction Agent and the FleetCo Security Agent,
substantially in the form of Schedule 3 (Form of Designation Certificate)
hereto, prior to the purchase of such Vehicles; or

(ii)
obtain a written acknowledgement from the relevant Vehicle Manufacturer or
Vehicle Dealer which acknowledges that the terms of the relevant Vehicle Dealer
Buy-Back Agreement and/or Vehicle Manufacturer Buy-Back Agreement for the
previous model year (other than as related to the Commercial Terms) will
continue to apply until a new relevant Vehicle Dealer Buy-Back Agreement and/or
Vehicle Manufacturer Buy-Back Agreement is executed and provide a copy of such
acknowledgement to the Transaction Agent and the FleetCo Security Agent.

1.2
OPERATION OF VEHICLE MANUFACTURER AGREEMENTS AND/OR VEHICLE DEALER AGREEMENTS

The French Servicer shall assist the French FleetCo in the management of the
on‑going operation of the Vehicle Manufacturer Agreements and/or Vehicle Dealer
Agreements, including, without limitation:
1.2.1
ORDERING VEHICLES

Giving administrative assistance to French FleetCo's in placing Vehicle orders
pursuant to the terms of the Vehicle Manufacturer Agreements and/or Vehicle
Dealer Agreements following receipt of a Vehicle Request Notice from the Lessee
for a lease of such Vehicles under the French Master Lease Agreement, provided
that the French Servicer shall ensure that, in relation to order purchasing, it
acts in compliance with clause 4.2 (Purchase of Vehicles and agreement to lease)
of the French Master Lease Agreement and, without prejudice to the other
provisions of this Agreement, French FleetCo may grant any specific power of
attorney to the French Servicer to execute on its behalf any Vehicle orders;
1.2.2
PICK‑UP OF VEHICLES

conducting any pre‑delivery inspection of Vehicles and arranging for
transportation of Vehicles from Vehicle delivery locations specified in the
Vehicle

 
26
 




--------------------------------------------------------------------------------

 




Manufacturer Agreements and/or Vehicle Dealer Agreements (or otherwise agreed
with the Vehicle Manufacturer and/or Vehicle Dealer or other selling party, as
applicable) to the order of the Lessee (at the cost of the Lessee, to the extent
such cost is not included in the Capitalised Cost of such Vehicles);
1.2.3
PREPARATION OF VEHICLES PRIOR TO DELIVERY TO LESSEE

promptly following delivery of the Vehicles to French FleetCo, preparing each
Vehicle to the extent required to be placed in service in the rental business of
the Lessee;
1.2.4
RETURN OF VEHICLES

requiring the Lessee to return, in accordance with clause 30 (Return/Redelivery
of Vehicles) of the French Master Lease Agreement, (a) in respect of Eligible
Vehicles being sold to the Vehicle Manufacturer and/or Vehicle Dealer, each
Programme Vehicle, and (b) each Non‑Programme Vehicle, in each case, together
with all relevant Vehicle Documents to, in the case of (a), the relevant vehicle
collection location specified in the relevant Vehicle Dealer Buy-Back Agreement
or Vehicle Manufacturer Buy-Back Agreement or otherwise to a place requested by
the Vehicle Manufacturer and/or Vehicle Dealer in accordance with the Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement and, where
necessary, notify the Vehicle Manufacturer or Vehicle Dealer that the Vehicle is
ready for inspection and, in the case of (b), to the destination provided for in
paragraph 2.4.2 (Transportation of Vehicles) below;
1.2.5
PREPARATION OF ELIGIBLE VEHICLES PRIOR TO DELIVERY TO THE VEHICLE MANUFACTURERS
AND VEHICLE DEALERS

where required under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement, and only to the extent that the Lessee does not do so under
the French Master Lease Agreement, arranging for the refurbishment and repair of
Eligible Vehicles prior to or (as the case may be) following the inspection of
the Eligible Vehicles by the Vehicle Manufacturer and/or Vehicle Dealer (which
cost shall be charged to the Lessee pursuant to clause 30.4 (Preparation of
Programme Vehicles) of the French Master Lease Agreement);
1.2.6
VERIFICATION OF INSPECTION REPORT

verifying or (as the case may be) countersigning the inspection report in
respect of the Eligible Vehicles in accordance with the terms of the Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement (including,
without limitation, exercising on behalf of French FleetCo the right to dispute
any items in the inspection report);
1.2.7
INVOICES

giving assistance in the despatch of invoices (duly drawn up on French FleetCo's
letterhead) to the Vehicle Manufacturer and/or Vehicle Dealer in respect of

 
27
 




--------------------------------------------------------------------------------

 




Eligible Vehicles to be purchased by the relevant Vehicle Manufacturer and/or
Vehicle Dealer and verifying the accuracy of invoices (and any invoice
adjustments) in respect of Vehicles purchased by French FleetCo;
1.2.8
NOTIFICATIONS TO VEHICLE MANUFACTURERS/VEHICLE DEALERS

giving administrative assistance to French FleetCo in making any notifications
to Vehicle Manufacturers or Vehicle Dealers required under the Vehicle
Manufacturer Agreements and/or Vehicle Dealer Agreements including, without
limitation, (a) any changes to forecasted delivery schedules (in accordance with
Vehicle Schedules entered into with the Lessee), and (b) any defects to Vehicles
discovered which are covered by a new vehicle warranty;
1.2.9
RECORDS/ACCESS

maintaining all Vehicle Documents and, where permitted under the Vehicle
Purchasing Agreement, allowing the relevant Vehicle Manufacturer and/or Vehicle
Dealer, or their agents access to such records; and
1.2.10
FILING CLAIMS

assisting French FleetCo in filing claims with the relevant Vehicle Manufacturer
and/or Vehicle Dealer, or transporter on behalf of French FleetCo for damage in
transit and other delivery claims related to the Vehicles (subject to the rights
granted to the Lessee in accordance with clause 29.5 of the French Master Lease
Agreement).
1.2.11
SUB-LEASE DOCUMENTATION

delivering, promptly upon written demand of the FleetCo Security Agent, a copy
of the sub-lease documentation entered into pursuant to Clause 8 of the French
Master Lease Agreement to the FleetCo Security Agent (with a copy to the
Transaction Agent).
1.3
REGISTRATION OF VEHICLES AND PROTECTION OF OWNERSHIP

1.3.1
REGISTRATION OF VEHICLES

The French Servicer shall co‑operate with the Lessee, so that the latter can,
pursuant to and in accordance with Clause 23.6 of the French Master Lease
Agreement, procure for the registration of the Vehicles in the name of French
FleetCo as the registered owner (titulaire de certificat d'immatriculation).
1.3.2
PUBLICATION OF THE FRENCH MASTER LEASE AGREEMENT

The French Servicer shall, on a monthly basis as from the date on which the
first Vehicle is leased under the French Master Lease Agreement, pursuant to and
in accordance with Clause 6.1.2 of the French Master Lease Agreement, publish
with the competent commercial register (Greffe du Tribunal de commerce) a form

 
28
 




--------------------------------------------------------------------------------

 




encompassing relevant information extracted from the French Master Lease
Agreement, together with the latest available Fleet Report delivered by the
French Servicer for the benefit of French FleetCo (as owner of the relevant
Vehicles) and against French OpCo (as Lessee of the relevant Vehicles).
1.3.3
PUBLICATION OF THE BUY-BACK AGREEMENTS

(a)
THE FRENCH SERVICER MAY, IN ORDER TO FACILITATE THE ENFORCEMENT OF RETENTION OF
TITLE PROVISIONS, DECIDE AT ANY TIME TO PUBLISH ON A MONTHLY BASIS WITH THE
COMPETENT COMMERCIAL REGISTER (GREFFE DU TRIBUNAL DE COMMERCE) A FORM
ENCOMPASSING ALL RELEVANT INFORMATION EXTRACTED FROM ANY BUY-BACK AGREEMENT,
TOGETHER WITH RELEVANT INFORMATION ABOUT THE VEHICLES REPURCHASED BY THE
RELEVANT VEHICLE MANUFACTURER OR VEHICLE DEALER (AS THE CASE MAY BE) PURSUANT TO
THE TERMS OF SUCH BUY-BACK AGREEMENT AND THE REPURCHASE PRICE OF WHICH REMAINS
UNPAID ON THE DATE ON WHICH SUCH PUBLICATION IS MADE.

(b)
SHOULD THE FRENCH SERVICER DECIDE TO UNDERTAKE THE ABOVE PUBLICATION WITH
RESPECT TO ANY VEHICLE MANUFACTURER OR VEHICLE DEALER, IT SHALL PROMPTLY INFORM
THE FLEETCO SECURITY AGENT, AND PROVIDE THE LATTER WITH THE NAME OF THE RELEVANT
VEHICLE MANUFACTURER OR VEHICLE DEALER, AS WELL AS THE DETAILS OF THE RELEVANT
BUY BACK AGREEMENT.

1.3.4
PROTECTION OF OWNERSHIP

IN CASE OF INSOLVENCY PROCEEDINGS OPENED AGAINST ANY VEHICLE PROVIDER, THE
FRENCH SERVICER SHALL UNDERTAKE ALL NECESSARY ACTIONS SO AS TO PRESERVE THE
RIGHTS OF FRENCH FLEETCO UNDER THE BUY BACK AGREEMENTS.
2.
RETURN/DISPOSAL OF VEHICLES

2.1
DISPOSAL OF PROGRAMME VEHICLES

To the extent that the Lessee does not do so under the French Master Lease
Agreement, the French Servicer shall assist French FleetCo in disposing of
(including issuing instructions to the Lessee for the delivery of any Vehicle to
the Vehicle Manufacturer and/or Vehicle Dealer) each Programme Vehicle on or
promptly after redelivery of the Vehicle to the Lessor (or its order) by the
Lessee under clause 30 (Return/Redelivery of Vehicles) of the French Master
Lease Agreement.

 
29
 




--------------------------------------------------------------------------------

 




2.2
DISPOSAL OF NON-PROGRAMME VEHICLES

If a Non‑Programme Vehicle is returned by the Lessee under the French Master
Lease Agreement, the French Servicer shall use commercially reasonable efforts,
at its own expense, to assist FleetCo in selling each Non‑Programme Vehicle to a
third party and maximising the sale price thereof (having regard to the then
current wholesale or where the context requires, retail market value of such
Non-Programme Vehicles) in accordance with clause 31.1 of the French Master
Lease Agreement.
2.3
DISPOSALS FOLLOWING AN EVENT OF DEFAULT IN RESPECT OF THE FRENCH SERVICER

Following the occurrence of an Event of Default in relation to the French
Servicer, the French Servicer shall immediately notify the Vehicle Dealers and
Vehicle Manufacturers in writing that the obligations of French FleetCo under
each Vehicle Purchasing Agreement to which French FleetCo is a party will be
terminated and such termination shall be effective on the date of occurrence of
such Event of Default. For the avoidance of doubt, French OpCo may continue to
purchase Vehicles under the Vehicle Purchasing Agreement for its own account.
2.4
TRANSPORTATION OF VEHICLES

2.4.1
UPON RECEIPT OF A PROGRAMME VEHICLE FOR RETURN TO THE RELATED VEHICLE
MANUFACTURER AND/OR VEHICLE DEALER, THE FRENCH SERVICER WILL ASSIST FLEETCO IN
RETURNING SUCH PROGRAMME VEHICLE TO THE NEAREST RELATED MANUFACTURER OFFICIAL
AUCTION SITE OR OTHER FACILITY DESIGNATED BY SUCH VEHICLE MANUFACTURER AND/OR
VEHICLE DEALER IN ACCORDANCE WITH THE TERMS OF THE VEHICLE DEALER BUY-BACK
AGREEMENT OR VEHICLE MANUFACTURER BUY-BACK AGREEMENT AT THE LESSEE'S EXPENSE AND
OTHERWISE IN ACCORDANCE WITH THE REQUIREMENTS OF THE APPLICABLE VEHICLE DEALER
BUY-BACK AGREEMENT OR VEHICLE MANUFACTURER BUY-BACK AGREEMENT (BY ASSISTING
FRENCH FLEETCO IN THE SELECTION AND APPOINTMENT OF APPROPRIATE TRANSPORTERS).

2.4.2
IF A NON‑PROGRAMME VEHICLE IS TO BE SOLD TO A THIRD PARTY, THE FRENCH SERVICER
SHALL, WHERE NECESSARY, ASSIST FRENCH FLEETCO IN DELIVERING THE NON‑PROGRAMME
VEHICLE TO THE PURCHASER THEREOF (TOGETHER WITH ALL RELEVANT VEHICLE DOCUMENTS),
OR, AS THE CASE MAY BE, RELEVANT AUCTION SITE OR OTHER SITE AT THE REQUEST OF
SUCH THIRD PARTY AT THE LESSEE'S EXPENSE (BY ASSISTING FRENCH FLEETCO IN THE
SELECTION AND APPOINTMENT OF APPROPRIATE TRANSPORTERS).

2.4.3
TO THE EXTENT THAT THE FRENCH SERVICER ASSISTS THE FRENCH FLEETCO IN THE
RETENTION OF THE SERVICES OF THIRD PARTIES


 
30
 




--------------------------------------------------------------------------------

 




TO TRANSPORT VEHICLES BELONGING TO FRENCH FLEETCO AND PROVIDED THAT SUCH
VEHICLES ARE TRANSPORTED IN CONNECTION WITH THE PROVISION OF THE SERVICES, THE
FRENCH SERVICER SHALL PROMPTLY SEND OR CAUSE TO BE SENT TO EACH TRANSPORTER AT
THE LATEST ON THE DATE ON WHICH THE FIRST AFOREMENTIONED VEHICLE IS TRANSPORTED
BY SUCH TRANSPORTER, A NOTICE CONFIRMING THE OWNERSHIP OF THE VEHICLES BY FRENCH
FLEETCO.
2.5
DISPOSAL PROCEEDS

If a Programme Vehicle or a Non‑Programme Vehicle is sold to a third party, the
French Servicer shall direct that the funds paid for such Vehicle by the
purchaser are deposited in the French FleetCo Bank Account as soon as possible
and in any event not later than seven (7) Business Days after receipt thereof.
2.6
PROCEDURE FOR DISPOSALS

2.6.1
THE FRENCH SERVICER AGREES TO COMPLY WITH ALL REQUIREMENTS OF LAW AND (IN
RESPECT OF A PROGRAMME VEHICLE) ALL REQUIREMENTS UNDER THE RELEVANT VEHICLE
DEALER BUY-BACK AGREEMENT AND/OR VEHICLE MANUFACTURER BUY-BACK AGREEMENT WITH
RESPECT TO EACH VEHICLE IN CONNECTION WITH THE TRANSFER OF OWNERSHIP BY FRENCH
FLEETCO OF SUCH VEHICLE, INCLUDING, WITHOUT LIMITATION, THE VEHICLE DOCUMENTS
AND, WHERE AVAILABLE, ANY WARRANTY/SERVICING BOOKLET.

2.6.2
THE FRENCH SERVICER SHALL NOT OPPOSE THE REPOSSESSION OR DISPOSAL OF THE
VEHICLES BY THE FLEETCO SECURITY AGENT OR THE LIQUIDATION AGENT (OR ANY OF THEIR
AGENTS OR AFFILIATES) FOLLOWING THE DELIVERY OF A MASTER LEASE TERMINATION
NOTICE UNDER THE FRENCH MASTER LEASE AGREEMENT OR THE DELIVERY OF A SERVICER
TERMINATION NOTICE UNDER THIS AGREEMENT.

2.7
LICENSEE/LESSEE BANKRUPTCY

In the event of a bankruptcy of a licensee or, as the case may be, lessee, the
French Servicer (and party to the licence or, as applicable, sublease with such
licensee or, as the case may be, lessee) shall immediately use its best efforts
(dans le cadre d'une obligation de moyens) to recover any Vehicles subject of
such sublease or licence in accordance with its usual recovery processes.
3.
ANY OTHER SERVICES

The French Servicer shall assist the French FleetCo in the carrying out of any
other services necessary for the proper implementation of the French Master
Lease Agreement, this Agreement and any other Transaction Document that are not
otherwise set out in

 
31
 




--------------------------------------------------------------------------------

 




this Schedule 1, including, without limitation, conducting any calculations and
the submission of any notices.



 
32
 




--------------------------------------------------------------------------------

 




PART B    
ADMINISTRATIVE MANAGEMENT SERVICES
1.
INSURANCE

1.8
THE FRENCH SERVICER SHALL MONITOR COMPLIANCE BY THE LESSEE OF ITS OBLIGATIONS
UNDER CLAUSE 23.5 (INSURANCE) OF THE FRENCH MASTER LEASE AGREEMENT. IF THE
INSURANCE POLICIES ARE NOT MAINTAINED BY THE LESSEE, THE FRENCH SERVICER SHALL,
IF REQUIRED TO DO SO BY FRENCH FLEETCO, ASSIST THE FRENCH FLEETCO IN MAKING OF
ARRANGEMENTS IN RESPECT OF THE RELEVANT INSURANCE POLICY, AS CONTEMPLATED BY
CLAUSE 23.5.1 OF THE FRENCH MASTER LEASE AGREEMENT.

1.9
UPON KNOWLEDGE OF THE OCCURRENCE OF AN EVENT GIVING RISE TO A CLAIM UNDER ANY OF
THE INSURANCE POLICIES, THE FRENCH SERVICER SHALL ARRANGE FOR A CLAIM TO BE
FILED ON FRENCH FLEETCO'S BEHALF WITH THE RELEVANT INSURANCE COMPANY OR
UNDERWRITERS AND PROVIDE ASSISTANCE IN ATTEMPTING TO BRING THE CLAIM TO A
SUCCESSFUL CONCLUSION.

1.10
THE FRENCH SERVICER SHALL ENSURE THAT THE INSURANCE POLICIES ARE RENEWED OR (AS
THE CASE MAY BE) REPLACED IN A TIMELY MANNER IN ACCORDANCE WITH THE REQUIREMENTS
OF THE RELEVANT INSURANCE POLICY.

2.
FINANCIAL ACCOUNTS AND AUDITORS

Preparation and basis of Accounts
The French Servicer shall give administrative and clerical assistance to the
accountants and statutory auditors of French FleetCo in preparing a profit and
loss account, balance sheet, French FleetCo's financial statements, directors'
report and any other report or information in accordance with:
2.1.5
ANY REQUIREMENT OF LAW (INCLUDING, WITHOUT LIMITATION, IN ACCORDANCE WITH ANY
TIME LIMITS THEREUNDER); AND

2.1.6
ON A CONSISTENT BASIS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AND PRACTICES IN FRANCE,

so as to show a true and fair view of the assets and liabilities and profit and
loss of French FleetCo at the end of French FleetCo's financial year.
3.
TAX

3.1
FRENCH SERVICER TO PREPARE TAX RETURNS

3.1.1
THE FRENCH SERVICER SHALL, WHERE NECESSARY, ASSIST WITH THE PREPARATION OF ANY
FRENCH TAX RETURNS REQUIRED TO BE


 
33
 




--------------------------------------------------------------------------------

 




FILED BY FRENCH FLEETCO AS REQUIRED BY ANY REQUIREMENT OF LAW, IN EACH CASE ON A
PROMPT AND TIMELY BASIS AND SHALL, WHERE NECESSARY, FILE SUCH RETURNS AT LEAST 5
(FIVE) BUSINESS DAYS BEFORE SUCH RETURNS ARE DUE TO BE FILED UNDER APPLICABLE
REQUIREMENT OF LAW.
3.1.2
THE FRENCH SERVICER SHALL, WHERE NECESSARY, PROVIDE FRENCH FLEETCO WITH
ADMINISTRATIVE ASSISTANCE IN RELATION TO COMPLIANCE BY FRENCH FLEETCO WITH
RELEVANT TAX LEGISLATION (INCLUDING, WITHOUT LIMITATION, ASSISTANCE IN RELATION
TO THE PAYMENT BY FRENCH FLEETCO OF APPLICABLE TAXES).

3.2
FRENCH FLEETCO TO FURNISH INFORMATION

French FleetCo shall furnish the French Servicer with all such information as
the French Servicer may reasonably require to enable it to perform its
obligations under this Paragraph 3.
3.3
ECOLOGICAL SUBSIDIES AND TAXES

The French Servicer shall assist the French FleetCo in claiming with the French
Tax Authority or any appropriate State agency for any ecological subsidies
(bonus écologique) payable to the French FleetCo in relation to all new Vehicles
purchased by the French FleetCo and ensuring the payment to the French Tax
Authority or any appropriate State agency of any ecological taxes (malus
écologique) payable by the French FleetCo in relation to all new Vehicles
purchased by the French FleetCo and in both cases in carrying out all
formalities for such purpose within the time period provided for under any
Applicable Law.
4.
VAT MANAGEMENT

The French Servicer shall, where necessary, provide French FleetCo with such
administrative assistance as is necessary for French FleetCo to comply with
relevant French VAT legislation (including, without limitation, assistance in
relation to the preparation and filing of French VAT returns, VAT refunds
(including any documents required to be prepared and filed in respect of the
monthly VAT refund procedure and the issue of VAT invoices and credit notes for
VAT purposes).
5.
MAINTENANCE OF LICENCES, CONSENTS AND FINES

5.1
FRENCH SERVICER TO PREPARE AND SUBMIT APPLICATIONS

The French Servicer will assist FleetCo in preparing and submitting on behalf of
French FleetCo all necessary applications and requests for any approval,
authorisation, consent or licence required under any Requirement of Law, in each
case on a prompt and timely basis to enable French FleetCo to perform its
obligations under the Relevant Transaction Documents and conduct its business.

 
34
 




--------------------------------------------------------------------------------

 




5.2
SERVICER TO NOTIFY LITIGATION

Upon becoming aware of the same, the French Servicer shall promptly notify
French FleetCo, the Transaction Agent and the FleetCo Security Agent of any
litigation instituted or threatened against French FleetCo in which it is
alleged that French FleetCo has breached the terms of any applicable law or
regulation and, if adversely determined, would be reasonably likely to have a
Material Adverse Effect.
5.3
LIAISON WITH COMPETENT AUTHORITIES

The French Servicer shall, if and when necessary, assist French FleetCo in its
liaisons with all competent authorities and governmental bodies and provide the
legal representative of French FleetCo with all necessary advice and information
in that respect.
In respect of the violation by any user of any Vehicles of the provisions of the
French road code (Code de la Route) referred to in Articles L.121-2 and L. 121-3
of such code, the French Servicer shall, upon receipt or being aware of the
relevant fine or administrative sanction, liaise with the Lessee (or the
relevant Vehicle Provider) so as to ensure that the competent administrative or
judicial authorities are fully informed that the relevant Vehicle is a leased
vehicle or has been sold, and of the details of the relevant user.
6.
FRENCH MASTER LEASE AGREEMENT

6.1
GENERAL

The French Servicer shall assist French FleetCo in performing the following
services in accordance with the terms of the French Master Lease Agreement to
which French FleetCo is a party:
6.1.3
ASSIST FRENCH FLEETCO IN ARRANGING FOR THE COMPLETION, SIGNATURE AND DELIVERY OF
VEHICLE SCHEDULES TO THE LESSEE IN ACCORDANCE WITH THE TERMS OF THE FRENCH
MASTER LEASE AGREEMENT;

6.1.4
ARRANGE FOR ANY PAYMENTS REQUIRED TO BE MADE BY FRENCH FLEETCO;

6.1.5
ARRANGE FOR THE ORDERING, CANCELLING AMENDING AND PURCHASING OF VEHICLES FOR
FRENCH FLEETCO IN ACCORDANCE WITH THE VEHICLE REQUEST NOTICE RECEIVED BY THE
LESSOR AND THE TERMS OF CLAUSES 4.2 (PURCHASE OF VEHICLES AND AGREEMENT TO
LEASE) AND 4.3 (AMENDMENT AND CANCELLATION OF VEHICLE REQUEST NOTICES) OF THE
FRENCH MASTER LEASE AGREEMENT;

6.1.6
ARRANGE FOR THE TRANSFER OF TITLE OF A VEHICLE WHERE REQUIRED BY AND IN
ACCORDANCE WITH THE TERMS OF CLAUSE


 
35
 




--------------------------------------------------------------------------------

 




14 (CASUALTIES AND NON-ELIGIBLE VEHICLES) OF THE FRENCH MASTER LEASE AGREEMENT;
AND
6.1.7
CALCULATE PAYMENTS OWED TO FRENCH FLEETCO BY THE LESSEE (INCLUDING, WITHOUT
LIMITATION, THE RENT, CASUALTY PAYMENTS AND ANY REDESIGNATION AMOUNTS) UNDER THE
TERMS OF THE FRENCH MASTER LEASE AGREEMENT AND UNDER SCHEDULE 1.

6.2
REDESIGNATION

The French Servicer shall determine the relevant Redesignation Event pursuant to
clause 25 of the French Master Lease Agreement and effect the redesignation of
Vehicles as Eligible Vehicles or Non-Eligible Vehicles from time to time to
enable the Servicer and Central Servicer to prepare an updated FleetCo Cash
Management and Lease Report, in each case, in accordance with clause 27
(Redesignation Mechanics) of the French Master Lease Agreement.
6.3
FRENCH SERVICER TO MAKE DETERMINATIONS AND CALCULATIONS OF PAYMENTS UNDER THE
FRENCH MASTER LEASE AGREEMENT

The French Servicer shall calculate in accordance with clause 19.1
(Calculations) of the French Master Lease Agreement all amounts of Rent,
Redesignation Amounts, all Casualty Payments, Programme Vehicle Special Default
Payments, Early Termination Payments and any other amounts payable by the Lessee
under the French Master Lease Agreement, and shall, no later than the Lease
Determination Date immediately prior to the Lease Payment Date upon which such
payment is due or, where a payment is due on a date other than a Lease Payment
Date, the Business Day preceding such date, provide a copy of such calculations
to French FleetCo, the Central Servicer and the FleetCo Security Agent for its
records.
7.
ARRANGING PAYMENTS AND PERFORMANCE

THE FRENCH SERVICER WILL ASSIST FRENCH FLEETCO IN PERFORMING ITS PAYMENT AND
OTHER ADMINISTRATIVE OBLIGATIONS (INCLUDING THE SENDING OF ANY NOTICES) UNDER
THE RELEVANT TRANSACTION DOCUMENTS AND THE VEHICLE PURCHASING AGREEMENTS TO
WHICH IT IS A PARTY IN A TIMELY MANNER IN ACCORDANCE WITH THE RELEVANT TIME
LIMITS SPECIFIED IN SUCH DOCUMENTS AND IN ACCORDANCE WITH THE RELEVANT
PROVISIONS OF SUCH DOCUMENTS.
8.
GENERAL

The French Servicer shall not take any action or do anything that could result
in it being considered a de facto director of French FleetCo.

 
36
 




--------------------------------------------------------------------------------

 




PART C    
CASH MANAGEMENT, RECORDS AND INFORMATION REPORTING
1.
ESTABLISHMENT OF ACCOUNTS

1.2
THE FRENCH SERVICER SHALL ASSIST FRENCH FLEETCO IN ESTABLISHING THE FRENCH
FLEETCO BANK ACCOUNT WITH THE FRENCH FLEETCO ACCOUNT BANK WHICH SHALL NOT
COMMINGLE WITH ANY OTHER MONIES OR ACCOUNTS WHATSOEVER OTHER THAN THOSE OF
FRENCH FLEETCO (EXCLUDING EXCLUDED PAYMENTS).

1.3
THE FRENCH SERVICER SHALL ENSURE THAT THE MANDATES RELATING TO THE FRENCH
FLEETCO BANK ACCOUNTS OPENED ON OR PRIOR TO THE SIGNING DATE HAVE BEEN DELIVERED
TO AND ACCEPTED BY THE FRENCH FLEETCO ACCOUNT BANK AND THE FRENCH FLEETCO
ACCOUNT BANK OPERATOR.

1.4
THE FRENCH SERVICER HEREBY ACKNOWLEDGES THAT EACH FRENCH FLEETCO BANK ACCOUNT IS
SUBJECT TO AN FRENCH LAW PLEDGE THEREON AND THAT, NOTWITHSTANDING ANY PROVISION
TO THE CONTRARY IN THIS AGREEMENT, IT SHALL NOT TAKE ANY ACTION WHICH MAY BE
CONTRARY TO, OR RESULT IN FRENCH FLEETCO BEING IN BREACH OF ANY OF ITS
OBLIGATIONS OR WARRANTIES UNDER, THE RELEVANT FLEETCO FRENCH SECURITY DOCUMENT.

2.
OPERATION OF LEDGERS

2.4
FRENCH FLEETCO TRANSACTION ACCOUNT

2.4.8
THE FRENCH SERVICER SHALL ENSURE THAT IT MAINTAINS LEDGERS (IN COMPUTER READABLE
FORM) FOR THE PROPER MANAGEMENT OF FUNDS (THE "LEDGERS") INCLUDING, WITHOUT
LIMITATION, LEDGERS RELATING TO FRENCH FLEETCO IN RESPECT OF:

(a)
RENT AND OTHER AMOUNTS PAID TO FRENCH FLEETCO UNDER THE FRENCH MASTER LEASE
AGREEMENT (INCLUDING AS DISTINCT LINE ITEMS, PRE‑PAID RENT IN ACCORDANCE WITH
CLAUSE 18 (PREPAYMENTS) OF THE FRENCH MASTER LEASE AGREEMENT, CASUALTY PAYMENTS
RECEIVED FROM LESSEE IN ACCORDANCE WITH CLAUSE 14.1 (NOTIFICATION BY LESSEE AND
CASUALTY PAYMENT) OF THE FRENCH MASTER LEASE AGREEMENT, REDESIGNATION AMOUNTS
RECEIVED FROM LESSEE IN ACCORDANCE WITH CLAUSE 26 (REDESIGNATION EVENTS) OF THE
FRENCH MASTER LEASE AGREEMENT, EARLY TERMINATION PAYMENTS RECEIVED FROM LESSEE
AND PROGRAMME VEHICLE SPECIAL DEFAULT PAYMENTS RECEIVED FROM LESSEE IN
ACCORDANCE WITH CLAUSE 15 (PROGRAMME VEHICLE SPECIAL DEFAULT PAYMENTS) OF THE
FRENCH


 
37
 




--------------------------------------------------------------------------------

 




MASTER LEASE AGREEMENT), IN EACH CASE DURING THE PERIOD STARTING ON (AND
INCLUDING) THE PREVIOUS LEASE DETERMINATION DATE AND ENDING ON BUT EXCLUDING)
THE IMMEDIATELY FOLLOWING LEASE DETERMINATION DATE;
(b)
ELIGIBLE RECEIVABLES AND DISPOSAL PROCEEDS IN RESPECT OF VEHICLES TURNED‑BACK OR
SOLD (ON A VEHICLE BY VEHICLE AND VEHICLE MANUFACTURER AND/OR VEHICLE DEALER BY
VEHICLE MANUFACTURER AND/OR VEHICLE DEALER BASIS);

(c)
INTEREST (IF ANY) RECEIVED ON ANY BALANCE STANDING FROM TIME TO TIME TO THE
CREDIT OF ITS FRENCH FLEETCO BANK ACCOUNT CREDITED DURING THE PRECEDING CALENDAR
MONTH;

(d)
THE VAT CHARGED OR TO BE CHARGED BY FRENCH FLEETCO ON SUPPLIES OF GOODS OR
SERVICES TREATED FOR FRENCH VAT PURPOSES AS MADE BY FRENCH FLEETCO IN THE
RELEVANT MONTH (THE "MONTHLY OUTPUT VAT LEDGER");

(e)
THE VAT PAID OR TO BE PAID BY FRENCH FLEETCO ON SUPPLIES OF GOODS OR SERVICES
TREATED FOR FRENCH VAT PURPOSES AS MADE TO FRENCH FLEETCO IN THE RELEVANT MONTH
(THE "MONTHLY INPUT VAT LEDGER");

(f)
THE PRINCIPAL AMOUNT OF ALL FLEETCO ADVANCES;

(g)
MONIES STANDING TO THE CREDIT OF THE FRENCH FLEETCO TRANSACTION ACCOUNT WHICH
CONSTITUTE EXCLUDED PAYMENTS;

(h)
THE MONTHLY TARGET CORPORATE PROFIT AMOUNT IN RESPECT OF THE FRENCH VEHICLE
FLEET;

(i)
AMOUNTS RECEIVED FROM THE LESSEE AS A PREPAYMENT OF VARIABLE RENT WHICH
REPRESENT CHARGE COSTS IN RESPECT OF A PARTICULAR VEHICLE;

(j)
AMOUNTS FOR WHICH A PROVISION IS MADE ON A SETTLEMENT DATE IN ACCORDANCE WITH
ITEM (B), PART A, PART 5, SCHEDULE 3 OF THE FRAMEWORK AGREEMENT (THE
"PROVISIONED ITEMS LEDGER");

(k)
AMOUNTS WHICH ARE EXCLUDED PAYMENTS AND ARE DISTRIBUTED IN ACCORDANCE WITH
PARAGRAPH 8, PART C, SCHEDULE 1 OF THIS AGREEMENT (THE "EXCLUDED PAYMENTS
LEDGER").


 
38
 




--------------------------------------------------------------------------------

 




2.4.9
THE FRENCH SERVICER SHALL ENSURE THAT ALL LEDGERS ARE UPDATED ON A REGULAR
BASIS.

2.5
CHARGE COSTS LEDGER

2.5.1
THE FRENCH SERVICER SHALL MAINTAIN A SEPARATE LEDGER FOR CHARGE COSTS IN THE
FRENCH FLEETCO TRANSACTION ACCOUNT.

2.5.2
THE FRENCH SERVICER SHALL ENSURE THAT UPON RECEIPT OF A PREPAYMENT (OR PORTION)
OF VARIABLE RENT FROM THE LESSEE WHICH IS TO BE USED TO SATISFY FRENCH FLEETCO'S
OBLIGATION TO PAY CHARGE COSTS IN RESPECT OF A PARTICULAR VEHICLE, THE FRENCH
SERVICER SHALL CREDIT SUCH AMOUNT TO THE CHARGE COSTS LEDGER IN THE FRENCH
FLEETCO TRANSACTION ACCOUNT.

2.5.3
THE FRENCH SERVICER SHALL NOT WITHDRAW ANY AMOUNT FROM THE CHARGE COSTS LEDGER
EXCEPT FOR THE SOLE PURPOSE OF PAYING THE VEHICLE MANUFACTURERS AND/OR VEHICLE
DEALERS IN ACCORDANCE WITH THE RELEVANT SUPPLEMENTAL AGREEMENT TO THE VEHICLE
PURCHASING AGREEMENTS.

2.5.4
UPON THE DATE UPON WHICH ANY CHARGE COSTS IN RESPECT OF A PARTICULAR VEHICLE ARE
DUE TO BE PAID TO THE RELEVANT VEHICLE MANUFACTURER OR VEHICLE DEALER, THE
FRENCH SERVICER SHALL DEBIT THE RESPECTIVE CHARGE COSTS FROM THE CHARGE COSTS
LEDGER OF THE FRENCH FLEETCO TRANSACTION ACCOUNT, PROVIDED THAT SUCH AMOUNTS
HAVE PREVIOUSLY BEEN RECEIVED FROM THE LESSEE AND CREDITED TO THIS LEDGER.

2.6
FRENCH FLEETCO RESERVE ACCOUNT

The French Servicer shall operate the French FleetCo Reserve Account (if any)
and create and maintain any necessary ledgers to evidence deposits and
withdrawals of funds from this account.
3.
CHANGE OF ACCOUNT BANK

3.1
CHANGE OF ACCOUNT BANK

If, in accordance with the terms of the French Account Bank Agreement, (a) the
French Servicer or French FleetCo wishes to terminate the appointment of the
French FleetCo Account Bank and/or the French FleetCo Account Bank Operator, or
(b) the French FleetCo Account Bank at which the French FleetCo Bank Accounts
are held and/or the French FleetCo Account Bank Operator tenders its resignation
in accordance with the terms of clause 12.3 (Resignation of French FleetCo
Account Bank or French FleetCo Account Bank Operator) of the French Account Bank
Agreement, the French Servicer shall ensure that:

 
39
 




--------------------------------------------------------------------------------

 




(i)
in the case of paragraph 3.1.1(a) French FleetCo obtains the prior written
consent of the FleetCo Security Agent to effect such termination (such consent
not to be unreasonably delayed or withheld by the FleetCo Security Agent), and,
following the receipt of such consent, provides written notice of such
termination to the relevant French FleetCo Account Bank and French FleetCo
Account Bank Operator not less than 30 (thirty) days prior to the proposed date
of such termination;

(ii)
French FleetCo appoints a successor to the relevant French FleetCo Account Bank
in accordance with clause 12.7 (Successor French FleetCo Account Bank and French
FleetCo Account Bank Operator) of the French FleetCo Account Bank Agreement; and

(iii)
French FleetCo transfers the French FleetCo Bank Accounts to a successor Account
Bank.

3.2
FRENCH SERVICER ACTION ON TRANSFER OF FRENCH FLEETCO BANK ACCOUNTS

Simultaneously with the transfer of the French FleetCo Bank Accounts to a new
account bank:
3.2.1
THE FRENCH SERVICER SHALL ASSIST FRENCH FLEETCO IN SECURING SUCH NEW FRENCH
FLEETCO BANK ACCOUNTS IN THE SAME MANNER AS THE ORIGINAL FRENCH FLEETCO BANK
ACCOUNTS WERE SECURED UNDER THE FLEETCO SECURITY DOCUMENTS AND FRENCH FLEETCO
SHALL EXECUTE SUCH DOCUMENTS AND GIVE SUCH NOTICES AS MAY BE REQUIRED BY THE
FLEETCO SECURITY AGENT FOR THAT PURPOSE; AND

3.2.2
THE PROVISIONS OF THIS AGREEMENT RELATING TO THE FRENCH FLEETCO BANK ACCOUNTS
SHALL CONTINUE TO APPLY TO THE NEW FRENCH FLEETCO BANK ACCOUNTS.

4.
OPERATION OF FRENCH FLEETCO TRANSACTION ACCOUNT

4.4
FLEETCO FUNDS

The French Servicer shall arrange that all amounts payable to the French FleetCo
(save for any amounts required to be credited to the French FleetCo Reserve
Account in accordance with paragraph 2.3, Part C, Schedule 1 of this Agreement)
shall be paid directly into the French FleetCo Transaction Account. Upon the
French Servicer becoming aware that any of such amounts is inadvertently
deposited into any of the French Servicer's bank accounts, such amount shall be
transferred to the French FleetCo Transaction Account by the French Servicer
within 2 (two) Business Days.
4.5
FLEETCO PAYMENT DATE PAYMENTS

On each FleetCo Payment Date, the French Servicer shall, under the control of
French FleetCo, direct that funds standing to the credit of the French FleetCo
Transaction

 
40
 




--------------------------------------------------------------------------------

 




Account will be applied towards the satisfaction of amounts due and payable by
French FleetCo under the Relevant Transaction Document in accordance with the
relevant FleetCo Priority of Payments and, without prejudice to the other
provisions of this Agreement, French FleetCo may grant to the French Servicer
any specific power of attorney for such purpose.
4.6
PROVISIONED PAYMENTS

The French Servicer may, under the control of French FleetCo, on any Business
Day, withdraw any amounts credited by way of a provision on a previous
Settlement Date to the provisioned items ledger of the French FleetCo
Transaction Account and apply such amounts, inter alia, towards the following
payments:
4.6.1
TOWARDS PAYMENT OF ANY AMOUNTS THAT ARE DUE AND PAYABLE TO THE RELEVANT
TRANSACTION PARTY AND AS SET OUT AS AMOUNTS DUE AND PAYABLE BY FRENCH FLEETCO IN
ACCORDANCE WITH THE RELEVANT FLEETCO PRIORITY OF PAYMENTS (OTHER THAN AMOUNTS
LISTED IN PARAGRAPHS 4.3.2, 4.3.3 AND 4.3.4 BELOW), OTHERWISE THAN ON THE NEXT
FLEETCO PAYMENT DATE, IN ACCORDANCE WITH THE PROVISIONS OF THE RELEVANT
TRANSACTION DOCUMENTS;

4.6.2
TOWARDS PAYMENT OF ANY ACCRUED AND UNPAID TAXES (AND VAT) IMPOSED UPON FRENCH
FLEETCO BY ANY APPLICABLE TAX AUTHORITY;

4.6.3
TOWARDS PAYMENT OF THE PURCHASE PRICE IN RELATION TO THE PURCHASE OF VEHICLES BY
FRENCH FLEETCO PURSUANT TO ANY VEHICLE MANUFACTURER AGREEMENT OR VEHICLE DEALER
AGREEMENT;

4.6.4
TOWARDS PAYMENT OF ANY EXCESS MILEAGE CHARGES, EXCESS DAMAGE CHARGES AND ANY
OTHER AMOUNTS DUE AND PAYABLE TO ANY VEHICLE MANUFACTURER AND/OR VEHICLE DEALER
IN RESPECT OF ANY VEHICLE TO THE EXTENT THAT THE SAME ARE NOT DEDUCTED FROM THE
RELEVANT REPURCHASE PRICE PAYABLE BY SUCH VEHICLE MANUFACTURER AND/OR VEHICLE
DEALER IN RESPECT OF SUCH VEHICLE,

provided that upon the delivery of a FleetCo Enforcement Notice to French
FleetCo pursuant to the terms of the Relevant Transaction Document, the French
Servicer shall not withdraw any such amounts from the French FleetCo Transaction
Account.
4.6.5
THE FRENCH SERVICER MAY, UNDER THE CONTROL OF FRENCH FLEETCO, WITHDRAW ANY
AMOUNTS FROM THE FRENCH FLEETCO TRANSACTION ACCOUNT NOT PREVIOUSLY PROVIDED FOR
ON THE PROVISIONED ITEMS LEDGER OF SUCH ACCOUNT AND NOT PAYABLE ON A SETTLEMENT
DATE TOWARDS (I) PAYMENT OF THE PURCHASE PRICE IN RELATION TO THE PURCHASE OF
VEHICLES BY


 
41
 




--------------------------------------------------------------------------------

 




FRENCH FLEETCO PURSUANT TO ANY VEHICLE MANUFACTURER AGREEMENT OR VEHICLE DEALER
AGREEMENT, PROVIDED THAT FRENCH FLEETCO HAS PREVIOUSLY RECEIVED A FLEETCO
ADVANCE UNDER THE FLEETCO FRENCH FACILITY AGREEMENT TO FUND SUCH PAYMENT, AND
(II) THE REPAYMENT OF ANY FLEETCO ADVANCES. WITHOUT PREJUDICE TO THE OTHER
PROVISIONS OF THIS AGREEMENT, FRENCH FLEETCO MAY GRANT TO THE FRENCH SERVICER
ANY SPECIFIC POWER OF ATTORNEY FOR SUCH PURPOSE.
4.7
RECONCILIATIONS

On the last Business Day of each month, the French Servicer shall carry out a
reconciliation of the balances of each French FleetCo Bank Account against its
record of the directions given by it to the French FleetCo Account Bank and the
French FleetCo Account Bank Operator pursuant to this Agreement and shall
promptly contact the French FleetCo Account Bank and the French FleetCo Account
Bank Operator in order to resolve any discrepancy which it identified.
5.
CALCULATIONS AND REPORTS

5.4
CALCULATIONS

5.4.1
THE FRENCH SERVICER SHALL, ON BEHALF OF FRENCH FLEETCO, MAKE ALL THE
CALCULATIONS ON A TIMELY BASIS WITH RESPECT TO:

(a)
ANY FEES AND AMOUNTS IN RESPECT OF FRENCH FLEETCO'S PARTICIPATION IN THE
TRANSACTION (INCLUDING ALL AMOUNTS DUE UNDER THE FLEETCO FRENCH FACILITY
AGREEMENT AND OTHER RELEVANT TRANSACTION DOCUMENTS);

(b)
ENSURING THAT THE FLEETCO ADVANCES MADE TO THE FRENCH FLEETCO IN RESPECT OF ITS
FRENCH VEHICLE FLEET DO NOT EXCEED THE COUNTRY ASSET VALUE TEST; AND

(c)
THE AMOUNT PROPOSED TO BE DRAWN BY FRENCH FLEETCO UNDER THE FLEETCO FRENCH
FACILITY AGREEMENT, THE FLEETCO ADVANCE DRAWDOWN DATE, THE FLEETCO ADVANCE
REPAYMENT DATE AND THE FLEETCO PROPOSED REPAYMENT SCHEDULE FOR EACH FLEETCO
ADVANCE.

5.4.2
THE FRENCH SERVICER SHALL CALCULATE THE FLEETCO AVAILABLE FUNDS IN RESPECT OF
FRENCH FLEETCO ON EACH REPORTING DATE.

5.4.3
THE FRENCH SERVICER SHALL NOTIFY THE TRANSACTION AGENT, THE FLEETCO SECURITY
AGENT, THE ISSUER SECURITY TRUSTEE, THE ISSUER CASH MANAGER AND THE CENTRAL
SERVICER IN


 
42
 




--------------------------------------------------------------------------------

 




WRITING BEFORE 5PM (GMT) ON EACH REPORTING DATE IN THE EVENT OF A FLEETCO AF
SHORTFALL OF THE FRENCH FLEETCO IN RESPECT OF ITS FRENCH VEHICLE FLEET.
5.4.4
THE FRENCH SERVICER SHALL NOTIFY THE CENTRAL SERVICER OF ANY PREPAYMENT OR
REPAYMENT OF ANY FLEETCO ADVANCE.

5.5
REPORTS

5.5.6
THE FRENCH SERVICER SHALL CO-ORDINATE WITH THE CENTRAL SERVICER AND PROVIDE TO
THE CENTRAL SERVICER THE RELEVANT INFORMATION REQUIRED UNDER THE MONTHLY
SERVICER REPORT AND INTRA-MONTH CENTRAL SERVICER REPORT THAT THE CENTRAL
SERVICER IS REQUIRED TO PRODUCE UNDER CLAUSE 15 OF THE FRAMEWORK AGREEMENT.

5.5.7
THE FRENCH SERVICER SHALL, AS FROM THE DATE ON WHICH THE FIRST VEHICLE IS LEASED
UNDER THE FRENCH MASTER LEASE AGREEMENT, PROVIDE FRENCH FLEETCO, THE TRANSACTION
AGENT, THE LIQUIDATION AGENT AND THE FLEETCO SECURITY AGENT WITH THE FLEET
REPORT AND THE FLEETCO CASH MANAGEMENT AND LEASE REPORT ON EACH REPORTING DATE.

5.5.8
THE FRENCH SERVICER WILL ALSO PROVIDE TO THE CENTRAL SERVICER ANY OTHER
INFORMATION REQUIRED BY THE CENTRAL SERVICER TO COMPLY WITH ITS OBLIGATIONS
UNDER THE FRAMEWORK AGREEMENT.

5.6
COMPLIANCE CERTIFICATE

As from the date on which the first Vehicle is leased under the French Master
Lease Agreement, the French Servicer shall prepare the French FleetCo Compliance
Certificate and deliver it to the Transaction Agent, the FleetCo Security Agent,
the Issuer, the Issuer Security Trustee and the Issuer Cash Manager on each
Reporting Date or Intra-Month Reporting Date, as applicable.
6.
CONCENTRATION LIMITS

6.1
THE FRENCH SERVICER SHALL ENSURE THAT THE FRENCH FLEETCO SHALL:

6.1.5
NOT TAKE ANY ACTION WHICH MIGHT REASONABLY BE EXPECTED TO CAUSE ANY OF THE
CONCENTRATION LIMITS TO BE EXCEEDED;

6.1.6
TO THE EXTENT ANY OF THE CONCENTRATION LIMITS IS EXCEEDED AT ANY TIME, TAKE ALL
REASONABLE ACTIONS TO ENSURE THAT SUCH CONCENTRATION LIMIT CEASES TO BE EXCEEDED
AS SOON AS PRACTICALLY FEASIBLE OR THAT THE VEHICLES WHICH RESULT IN THE
CONCENTRATION LIMITS BEING EXCEEDED ARE FINANCED BY ALTERNATIVE SOURCES,
PROVIDED THAT SUCH FINANCING IS


 
43
 




--------------------------------------------------------------------------------

 




PERMITTED UNDER THE TERMS OF THE TRANSACTION DOCUMENTS; AND
6.2
THE FRENCH SERVICER SHALL PROVIDE INFORMATION ABOUT THE CONSTITUTION OF THE
VEHICLE FLEET TO THE CENTRAL SERVICER AND LIAISE WITH THE CENTRAL SERVICER TO
ALLOW THE LATTER TO DETERMINE WHETHER THE CONCENTRATION LIMITS ARE/WILL BE
EXCEEDED.

7.
RECORDS

7.1
MAINTENANCE OF VEHICLE DOCUMENTS

The French Servicer shall:
7.1.1
KEEP OR PROCURE THAT THE VEHICLE DOCUMENTS ARE KEPT IN SAFE CUSTODY EITHER ON
ITS PREMISES OR WITH THIRD PARTIES WHO PROVIDE THE SERVICE OF KEEPING CUSTODY OF
SUCH VEHICLE DOCUMENTS, PROVIDED THAT, IN THE LATTER CASE, THE FRENCH SERVICER
SHALL DIRECT THAT ANY SUCH THIRD PARTIES ALLOW FRENCH FLEETCO, THE FLEETCO
SECURITY AGENT AND THE RELEVANT VEHICLE MANUFACTURERS, VEHICLE DEALERS OR THEIR
AGENTS ACCESS THE VEHICLE DOCUMENTS IN ACCORDANCE WITH PARAGRAPH 1.2.9 OF PART A
OF THIS SCHEDULE 1;

7.1.2
MAINTAIN AN UP‑TO‑DATE RECORD OF CUSTODIANS OF VEHICLE DOCUMENTS AND INFORM
FRENCH FLEETCO, THE TRANSACTION AGENT, THE LIQUIDATION AGENT AND THE FLEETCO
SECURITY AGENT OF THE LOCATION OR LOCATIONS AT WHICH THE VEHICLE DOCUMENTS ARE
KEPT (INCLUDING IN CIRCUMSTANCES WHERE CUSTODY IS RETAINED BY A SUB‑CONTRACTOR)
AND PROMPTLY NOTIFY FRENCH FLEETCO AND THE FLEETCO SECURITY AGENT OF ANY CHANGES
TO SUCH LOCATION EFFECTED FROM TIME TO TIME; AND

7.1.3
ENSURE THAT THE VEHICLE DOCUMENTS ARE KEPT IN SUCH MANNER AS TO ENSURE EACH IS
UNIQUELY IDENTIFIABLE AND DISTINGUISHABLE, BY A REFERENCE NUMBER, FROM THE
RECORDS AND OTHER DOCUMENTS WHICH RELATE TO OTHER AGREEMENTS WHICH ARE HELD BY
OR ON BEHALF OF THE FRENCH SERVICER.

7.2
ACCESS TO RECORDS

The French Servicer shall, subject to any Requirement of Law, permit French
FleetCo and the FleetCo Security Agent and any other person reasonably nominated
by French FleetCo and the FleetCo Security Agent at any time during normal
business hours upon reasonable notice to have access to, and take copies of, the
Vehicle Documents and the

 
44
 




--------------------------------------------------------------------------------

 




Servicer Records. Such right of access may not be exercise more than once in any
one year, unless a FleetCo Event of Default has occurred and is continuing.
7.3
RECORDS OF PAYMENTS AND CORRESPONDENCE

The French Servicer shall keep and maintain in Computer Readable Form a daily
record:
7.3.9
ON A VEHICLE BY VEHICLE BASIS, OF THE AMOUNTS PAID BY AND TO EACH VEHICLE
MANUFACTURER AND/OR VEHICLE DEALER, ANY AMOUNT DUE BY OR TO A VEHICLE
MANUFACTURER AND/OR VEHICLE DEALER AND THE BALANCE FROM TIME TO TIME OUTSTANDING
ON A VEHICLE MANUFACTURER'S AND/OR VEHICLE DEALER'S ACCOUNT;

7.3.10
OF ALL CORRESPONDENCE WITH VEHICLE MANUFACTURERS AND VEHICLE DEALERS;

7.3.11
OF THE AMOUNTS WHICH ARE RECORDED AS A CREDIT ENTRY OR AS A DEBIT ENTRY IN THE
LEDGERS AND EACH FRENCH FLEETCO BANK ACCOUNT;

7.3.12
OF THE PURPOSE FOR WHICH ANY AMOUNTS ARE RECORDED AS A CREDIT ENTRY OR AS A
DEBIT ENTRY IN THE LEDGERS AND EACH FRENCH FLEETCO BANK ACCOUNT;

all in a manner which is consistent with the Relevant Transaction Documents to
which French FleetCo is a party and as may be necessary to enable the French
Servicer to perform its obligations under this Agreement and for all French Tax
and VAT purposes.
8.
EXCLUDED PAYMENTS

Any Excluded Payments standing to the credit of the Excluded Payments ledger of
the French FleetCo Transaction Account shall be remitted by the French Servicer,
upon the French Servicer becoming aware of the same, to the person who is
entitled to such funds. In particular this may include, inter alia, any amounts
paid into the French FleetCo Transaction Account:
8.1
which constitute any rebates, credit or similar incentive for the purchase of
Vehicles and such amounts shall be paid to French OpCo in accordance with clause
39 of the French Master Lease Agreement;

8.2
in reimbursement for repair work performed on such Vehicle by the Lessee (at its
own cost), where such work is covered by warranty and such amounts shall be paid
to the Lessee;

8.3
in relation to insurance proceeds paid in respect of a Vehicle which has been
purchased by the Lessee from the Lessor (including, without limitation, a
Casualty) and such amounts shall be paid to the Lessee;


 
45
 




--------------------------------------------------------------------------------

 




8.4
in respect of a Vehicle which is owned by French OpCo, and such amounts shall be
paid to French OpCo; and

8.6
in error to French FleetCo and to which French FleetCo is not contractually
entitled, to the person who is so entitled to such funds.

9.
FLEETCO ADVANCE DRAWDOWN NOTICES/NO DRAWING CONFIRMATION

9.1.13
THE FRENCH SERVICER SHALL, AS FROM THE DATE ON WHICH THE FIRST VEHICLE IS LEASED
UNDER THE FRENCH MASTER LEASE AGREEMENT, DELIVER ON EACH REPORTING DATE OR
INTRA-MONTH REPORTING DATE, AS APPLICABLE, A DRAFT BUT COMPLETED FLEETCO ADVANCE
DRAWDOWN NOTICE ON BEHALF OF FRENCH FLEETCO TO THE CENTRAL SERVICER (WHO IS
ACTING AS THE AGENT OF THE ISSUER) (WITH A COPY BEING SENT TO THE TRANSACTION
AGENT, THE ISSUER SECURITY TRUSTEE, THE FLEETCO SECURITY AGENT AND THE ISSUER
CASH MANAGER).

9.1.14
IN THE EVENT THAT FRENCH FLEETCO IS NOT REQUESTING ANY FUNDING UNDER THE FLEETCO
FRENCH FACILITY AGREEMENT WHEN FRENCH FLEETCO AND/OR ITALIAN FLEETCO ARE
REQUESTING FUNDING UNDER THE FLEETCO GERMAN FACILITY AGREEMENT AND/OR FLEETCO
ITALIAN FACILITY AGREEMENT, RESPECTIVELY, THE FRENCH SERVICER SHALL, AS FROM THE
DATE ON WHICH THE FIRST VEHICLE IS LEASED UNDER THE FRENCH MASTER LEASE
AGREEMENT, PROVIDE A NO DRAWING CONFIRMATION TO THE ISSUER, THE ISSUER CASH
MANAGER, THE ISSUER SECURITY TRUSTEE, THE FLEETCO SECURITY AGENT AND THE
TRANSACTION AGENT BY 2PM (CET) ON THE REPORTING DATE OR INTRA-MONTH REPORTING
DATE, AS APPLICABLE.

9.1.15
FOLLOWING RECEIPT OF CONFIRMATION OF COMPLIANCE WITH THE COUNTRY ASSET VALUE
TEST AND THE ISSUER BORROWING BASE TEST FROM THE TRANSACTION AGENT ON THE
INFORMATION DATE PURSUANT TO CLAUSE 14A.1.1.2 OF THE FRAMEWORK AGREEMENT, THE
FRENCH SERVICER SHALL SIGN EACH FLEETCO ADVANCE DRAWDOWN NOTICE (WHICH SHALL
INCLUDE ANY NECESSARY AMENDMENTS) AND DELIVER SUCH FLEETCO ADVANCE DRAWDOWN
NOTICE TO THE CENTRAL SERVICER (ACTING AS AGENT OF THE ISSUER) ON THE
INFORMATION DATE OR INTRA-MONTH INFORMATION DATE, AS APPLICABLE.




 
46
 




--------------------------------------------------------------------------------

 




SCHEDULE 2    
CONDITIONS PRECEDENT
A COPY CERTIFIED BY AN OFFICER OF THE FRENCH SERVICER TO BE A TRUE, COMPLETE AND
UP‑TO‑DATE COPY, OF THE CONSTITUTIONAL DOCUMENTS (STATUTS) OF THE FRENCH
SERVICER.

 
47
 




--------------------------------------------------------------------------------

 




SCHEDULE 3    
FORM OF DESIGNATION CERTIFICATE
To
Crédit Agricole Corporate and Investment Bank
9 quai du Président Paul Doumer
92920 Paris La Défense Cedex
France
(the "FleetCo Security Agent" for itself and on behalf of the French FleetCo
Secured Creditors and the "Transaction Agent")
The undersigned, _____________________, an Authorised Signatory of the French
Servicer, pursuant to Paragraph 1.1.3 (Designation of Eligible Vehicles) of Part
A of Schedule 1 of the French Servicing Agreement hereby certifies that:
(a)
French FleetCo is in receipt of the indicative terms for the Vehicle Dealer
Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement for the [_______]
model year;

(b)
upon review of such terms there are no changes or indication of changes to the
terms and conditions (other than changes related to Commercial Terms) of the
relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back
Agreement as compared to the Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement for the previous model year that are likely to
have a Material Adverse Effect on French FleetCo or, where the changes do not
comply with the foregoing, the undersigned confirms that the FleetCo Security
Agent has consented to such changes and attaches a copy of such consent; and

(c)
the undersigned has no reason to believe that there will be any changes to the
terms and conditions of the final Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement for the [________] model year (when the Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement is to be
entered into) as compared to the Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement for the previous model year that would be likely
to have a Material Adverse Effect on French FleetCo (other than changes related
to Commercial Terms).

Capitalised terms used but not defined in this Certificate shall have the
meanings ascribed to such terms in the French Servicing Agreement.
The undersigned has executed this certificate on ___________ 20____.


    
[Name]
[Title]

 
48
 


